Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 1 of 50 Page ID #:19




       EXHIBIT A
                   Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 2 of 50 Page ID #:20
                                                                                         19STCV02732
                                           Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Michael Stem


— Electronically FILED by        orCourt of California, County of Los Angeles on 01/25/2019 11:11 PM Sherri R. Carter, Executive Officer/Clerk of Court, by K. Vargas,Deputy Clerk


                             1 QUINN EMANUEL URQUHART & '
                                  SULLIVAN, LLP
                             2 John B. Quinn (Bar No. 90378)
                                  johnquinn@quinnemanuel.com
                             3 Robert M. Schwartz (Bar No. 117166)
                                  robertschwartz@quinnemanuel.com
                             4 Aaron Perahia (Bar No. 304554)                                                             - -- -                   -
                                  aaronperahia@quinnemanuel.com                                                                         --
                             5 Rukayatu Tijani (Bar No. 320756)
                                  rukayatutijani@quinnemanuel.com                                                                 _-- - - - --
                             6 865 South Figueroa Street, lOth Floor
                               Los Angeles, California 90017-2543
                             7 Telephone: (213) 443-3000
                               Facsimile:     (213) 443-3100
                             8
                               Attorneys for Plaintiffs
                             9

                                                        -==SUPERIOR COURT OF THE STATE OF CALIFORNIA

                            11                                                         LOS ANGELES COUNTY
-                     12 PLEASE GINME MY PUBLISHING,              Case No.         -
                         INC., a New York corporation; WEST
                     -13 BRANDS, LLC, a Delaware limited          COMPLAINT FOR:
                         liability corporation; KANYE WEST, an
                      14 individual; and YE WORLD                  1. DECLARATORY RELIEF
                         PUBLISHING, INC., a Delaware
                         corporation,-also doing business as YE    2. RESTITUTION/UNJUST
                         WORLD MUSIC,                                 ENRICHMENT
                 -- --16
                                                 Plaintiffs,    1 3. CONSTRUCTIVE TRUST
                      17
                                  vs.
                      18
                         EMI APRIL MUSIC, INC., a Connecticut
                      19 corporation; EMI BLACKWOOD MUSIC,
                         INC., a Connecticut corporation; and
                      20 DOES 1-10,

                            21                                      Defendants.

                            22

                            23

                            24

                            25
                            26
                            27
                            28

       08844-00001/10633911
                 Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 3 of 50 Page ID #:21




                                 -- -Plaintiffs Please Gimme-My Publishing, Inc., West Brands, LLC, Ye World Publishing,

                                Ine:;-Ye World Music, and Kanye West ("Plaintiffs"), for their complaint against EMI April
                                Music, Inc. and EMI Blackwood Music, Inc. ("EMI"), and Does 1-10, allege as follows:

                                                                   NATURE OF THE DISPUTE
                                               Kayne West brings this action to obtain his freedom from a contract with EMI that

                                he has been laboring under since 2003. Even if the contract were not lopsided in EMI's favor

                                (it is),. even if its terms valued_Mr. West's artistic contributions in line with the spectacular success

                            - he-has-achieved for EMI (they do not), and even if EMI had not underpaid Mr. West what it owes
                                hirn (EMI has), he would be entitled to be set free from its bonds. California law, as embodied in

--- -- _= 1-0- Labor Code-section-2855, prohibits EMI from enforcing obligations under-a personal services

     -- - _-- 1.1. contract more than seven-years after the commencement of services under that contract. Yet that

                            =is exactly what-EMI has-knowingly, misleadingly, and unlawfully done to control and exploit one

                       13 of the world's most iconic, multi-faceted, and productive talents.

                       14              2.      It makes no difference under section 2855 whether the contract is otherwise fair, or
 -       - - -= -- 1-5 whether the employer has fulfilled its end of the bargain. It matters only whether the services
                       1.6-: began more than seven years ago. There can be no dispute that this happened here. The seven

                       17 year period ended under this contract on October 1, 2010. For more than eight years thereafter—

                       18 more than double the maximum seven year period California law allows—EMI has enforced

                            -rights-in-violation-ofCalifornia law, depriving Mr. West-of.the "_breathing p-eriod" that California

                       20 I law mandates.

                                _--_ --3.--- —The-principle-that one who renders personal services is entitled to a regular

     - = -- - - -22- "moment of freedom" to decide whether to continue working for the same employer is an essential
          -            23 pillar of California public policy. It has existed since 1872 for the protection of all who render

                       24 personal services in the State. In 1931, the Legislature codified the specific period of seven years.
                       25 So important is this law that it may not be waived by a writing extracted from the employee.
                       26               4.     Mr. West has been working for EMI under the 2003 contract for over 15 years.
                       27 EMI has unjustly earned millions of dollars by tethering Mr. West's songwriting efforts for an
                       28 unlawful term. He is entitled to his freedom. By this lawsuit, Mr. West seeks a judicial

      08844-00001/10633911 11
                                                                              COMPLAINT
             Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 4 of 50 Page ID #:22




               -     1
                         declaration that EMI may no longer enforce that contract against him. -Mr. West also seeks a
                    .2   declaration that EMI may not exploit the compositions he wrote and delivered to EMI once the           --
                     3   contract became unenforceable, in October 2010. To allow otherwise would allow EMI to obtain
                     4   the benefit of-ari unenforceable contract. Instead, the Court should declare that Mr. West is         -- -
                    5    entitled to ownership of those works, free and clear of any obligations to EMI. In addition, EMI
- -                 6    should be ordered to restore to Mr. West the portion of revenue his songs generated that EMI

- -                 7    retained_after the_ contract was no longer enforceable, for at least the four years before Mr. West
                    8    filed this lawsuit.                                      - -                            -               --

                    9                                      JURISDICTION AND VENUE
                                        =Th.is=Court has jurisdiction over the subject matter of this- action pursuant to
                   11    Sections 410.10 and 1060 of the California Code of Civil Procedure.
                   12-           6. -- =This-action-is properly filed with this Court because Mr.--West is a resident of Los
                   13    Angeles County, EMI maintains offices and does business within, and/or has continuous and
                   14    systematic contacts with entities and persons and entities in Los Angeles County, and the wrongful
 -    --- - ----15-      acts of EMI were interided to, and did, cause harm to Mr: West in Los Angeles County.
                                           ~
                                                                    THE PARTIES                                                 = -_
                         -_ ----7.-- ---=Plaintiff Kanye West is an individual who resides and works in Los Angeles

                         County. - He has rendered services under the contract at issue in this case at various locations         =
                         throughout the City and County of Los Angeles.

                   20            8.      Plaintiff West Brands, LLC is a limited liability corporation organized under the

                         -laws-of-tlie-State of Delaware,. with its principal place of business in Los Angeles County. It         --

= -- --- _ - = 22        -exists=to, among other reasons, furnish the services of and own assets-created by Mr. West.             -
                   -23           9. - Plaintiff Ye World Publishing, Inc, also doing business as Ye World Music, is a
                   24    corporation organized under the laws of the State of Delaware, with its principal place of business
                   25    in Los Angeles County. It exists to, among other reasons, furnish the services of and own assets
                   26    created by Mr. West.
                   27         - 10. - Plaintiff Please Gimme My Publishing, .Inc. is a corporation organized under the
                   28    laws of the State of New York, with its principal place of business in Los Angeles County. It

  08844-00001/10633911
                                                                           -2-
                                                                      COMPLAINT
                Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 5 of 50 Page ID #:23




                                exists to, -among other reasons, furnish the services of and own assets created by Plaintiff Kanye

                                West.
                                         11. - - - Defendant EMI April Music, Inc. is a corporation organized under the laws of the
                                State of Connecticut and is an affiliate of Defendant EMI Blackwood Music, Inc. Plaintiffs are
                                infornied and believe-that EMI April Music handles publishing activities for compositions whose

                                public performance rights are licensed to the American Society of Composers, Authors, and

                                Publishers ("ASCAP").                                                    _

                                     —._-1-2. --- Deferidant-EMI Blackwood Music, Inc.--is a-corporation organized under the laws
                                of the State of Connecticut and is an affiliate of Defendant EMI April Music, Inc. Plaintiffs are

                            -informed and believe that EMI Blackwood Music handles publishing-activities for compositions

                                whose public performance rights are licensed to Broadcast Music Inc. ("BMI").

                                -_-__ = 13 =- = These-sister corporations claim to be among the largest'music publishers in the

                                world, controlling the publishing rights to millions of compositions. EMI maintains corporate

                                offices and conducts extensive business activities in Los Angeles County.

                                         1-4. _-Plaintiffs are unaware of the true names and capacities of the Defendants sued

                                herein as DOES 1- through 10, and therefore sues these Defendants by such fictitious names.

       - --=_ -- =17-           Plainti.ffs-are=informed and-believes, and on that basis alleges, that each- of such fictitiously named

       _ - =         18 Deferidants was acting as the agent, partner, or joint venturer of the other Defendants and is jointly
                     19 and severally responsible for the acts and omissions alleged herein.
- - -- 20                                 --- -- -- ALL-EGATIONS COMMON TO ALL CAUSES OF ACTION

                                A:       Kanye West becomes a force in the music business.___=_ -_
                     22                  15.   --In a career that has.thus far spanned over twenty years, and is far from peaking,

                     23 Kayne West has established himself as one of the preeminent and connnercially successful
                     24 songwriters, music producers, recording artists, fashion designers, and trendsetters of our time. In
 -        _-         25         Apri12015, Time magazine named him of the "100 Most Influential People in the World."
                     26                  16.     Mr. West was born in Atlanta in 1977 and grew up mostly in Chicago. Although

                     27 offered a scholarship to study painting at Chicago's American Academy of Art, he enrolled at
                     28 Chicago State University, intending to major in English.

     08844 00001/10633911
                            I                                                     -3-
                                                                             COMPLAINT
                    Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 6 of 50 Page ID #:24




                -----1           -==- - 17.--- ---By the time he- began college, Mr. West had already pursued his interest in music
            -       -      2 by producing records for other artists in the Chicago area. His talents first came to the attention
                           3 of the industry through his skill to create hits, starting in the mid-1990s, while he was still in his
         -- —~- 4 late teens,- for such performers as Foxy Brown, Harlem World, Nas, and D-Dot.
                           5         18.       The year 2000 turned into a breakout year for Mr. West.- He produced what has
                           6 come to be regarded as one of the most influential hip-hop albums of all time, The Blueprint, for
                    -      7 recording artist Jay.Z. Mr. West also co-wrote four of the songs. In addition to helping
                               _revitalize Jay.Z's=career;-Mr._ West's work on that album-caused-other-recording artists, including
                           9 Beariie Sigel, Freeway, and Cam'ron, to seek him out to produce their recordings. During this
-        --_ -            1-0- -per-iod,-he=also-gained-significant recognition as a songwriter, capable of writing hits for other
-------- --11- performers, such as Janet Jackson, Alicia Keys, and Ludacris.
                        .===12 =_-_- 1-9.---Mr. West moved to California in the early-2000s and continued to write and
                          13 produce hit records. In 2002, he was injured in a near-fatal car accident, which resulted in his jaw
 ---     _-._           _-14 beingwired shut for several weeks. While in the hospital, he wrote a song about the experience,
                        --. 15 "Through the Wire," when his mouth was still wired shut a fact he references in the lyrics. The
                         i 16 song beeame the-lead single on his first solo album, College Dropout. Rock-A-Fella Records
-=--- --- -=        -===17= released-the-album-in Febr-uary:2004 and "Through the Wire" quickly rose to reach the 42 position

    --- ---_            _-:18- in Billboard magazine's Hot 2001ist of the top-selling singles in the country.- Another hit. single
                          19 from the-album,-"Jesus_Walks,'_' won_a Grammy award in 2005. The album debuted in the #2 spot
 ---- -         -        -20 onBillboard,-and reached "platinum" status (one million units sold) within two months. It has
                        ==21_- sold-more_thari4niillion units.--To date, Mr. West has won 21 Grammy awards and received 69.
                    -- 22 nominations;making him one of the top Grammy winners in history and among the most
                          23 decorated hip-hop artists in the world.
                          24 B.        Mr. West signs a contract with EMI in 2003 for the publishing rights to his songs.
        --                25     -    -20.   -- A music publisher represents a songwriter in several aspects of the music business.
                          26 It acts as a representative for the composer if a recording artist wants to record one of the
                          27 songwriter's works or if someone, such as the producer of a movie or commercial advertisement,
                          28 wants to use a recording of the song in a movie or TV ad. A publisher typically retains a

       08844-00001/10633911

                                                                            COIvIPLAINT
                 Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 7 of 50 Page ID #:25




                             percentage of the license fees paid for those and other uses of the work. It often agrees to
                             advance the songwriter funds against royalties from works the songwriter will create.
                                  - 21.     EMI claims to be one of the largest, if not the largest music publishers in the world.
                             It claims to have more than two million songs in its catalog and generate more than $4 billion
                        5 annually from their exploitation.                                         _
                        6           22. - During the recording of College Dropout, EMI approached Mr. West to negotiate a

                        7 contract for the music publishing aspects of his career. Pursuant to an agreement that purported

                        8- to be-effective-as of 3Jctober-1,-2003, Mr. West and Ye World Publishmg, Inc., the company

                        9 through- which he then conducted his songwriting activities, entered into an agreement with EMI

                    —1=0- (the-"2003-EMI-Contract7),-which Plaintiffs incorporate herein in full by this reference. . Plaintiffs

           ----.--11- will-lodge-a true-and correct copy-of the contract with the Court, upon entry of a protective order,

                      12 as "Exhibit A."

                      13            23.     The 2003 EMI Contract is an agreement by which EMI obtained Mr. West's

       - --- - -. -14 personal services as- a songwriter. It states that, during its "Term" (as EMI defined that, and as

 -         -=- - 15= - discussed below), Mr. West will not "either directly or indirectly write musical compositions for"
--     _       -_ -==16 anyorie other than EMI. See 1 16.02. It requires Mr: West to deliver to EMI—and only EMI—
--                    17 the publishirig rights to every song Mr. West writes during that "Term.". See ¶-2.01.

-               - -18 _            _24. ___ Under the 2003 EMI Contract, Mr. West agreed to write and deliver to EMI a

                      19 minimum number of new songs (or "Compositions") every_`_`Contract Year" (as EMI defined that
-- -- -- - - -- -- - 20 term and-as-discussed below)- that were good enough to be chosen to be recorded on an album

                             -teleased-by-one-of the-major-record companies. If those-albums were suecessful enough, EMI
     - -- - - - - .- -22 would pay"royalties'-' to Mr.-West, as defined in the contract: EMI agreed to pay Mr. West an

                      23 advance of a few hundred thousand dollars against those potential royalties.

                      24      -     25.     When EMI put that in writing, it was not nearly that simple. The 2003 EMI
           -         -25 Contract is 45 pages long and contains dozens of provisions. EMI defined key contract terms to
                      26 mean something other (or more) than what one would expect them to mean in plain English. In
                      27 so doing, EMI placed significant, additional burdens on Mr. West's work.
                      28

      08844-00001/10633911
                                                                             -5-
                                                                         COMPLAINT
               Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 8 of 50 Page ID #:26




                      1          26.    The 2003 EMI Contract's "Term" consists of three "Contract Years" plus one

                      2 optional "Contract Year." See ¶¶ 3.02 & 3.03. The contract requires Mr. West to write and
                      3 deliver to EMI, in each "Contract Year" during the "Term," at least three "Full New
                      4 Compositions."

              -—5                27.   _.-As defined-by EMI, the term "Full New Compositions" does not mean merely an

                      6 original song that Mr. West has written during the contract term. Each such song must also be

                      7 "embodied"- on a studio (as opposed to a concert) record album having a playing time of at least 35
  - - --__-- -        8 miriutes, released by one of a handful of listed "Major" record- labels, during the applicable

                      9 "Contract Period." See ¶¶ 1.03, 1.09 & 4.01. In addition, a"Composition" counts only if the

_ . __--- -- ---10- record company has agreed to pay a specific, minimum mechanical royalty-for the use of his
                    11 composition. See ¶ 4.01(b).
         -       - 12            28. -- EMI defined the word "Full" (as used in the term "Full New Compositions") to

                    13 impose additional requirements on Mr. West. "Full" means that, if Mr. West is not recognized as

                    14 the sole writer of the composition, that composition counts towards his minimum number only as
         --         15 to the fractional amount of credit Mr. West receives for it. But under the contract, EMI further

                    16 reduced the credit-for siich a-song, using a formula tilted in EMI's favor. See ¶¶ 4.01 & 5.04(b).

     -             -17 -In a business where a song written by one person often gets added to by others during the studio

                    18 recofding process, that can mean that Mr. West has to write and have recorded many more than

                    19 three new songs in a"Contract Year" to satisfy EMI.

    - -             20 --        29.- - To determine how long Mr. West is required to render his services exclusively to

             - -- = 21 =EMI; the 2003 EMI Contract defines the term "Contract Year"--to -mean something more than 12

                    22 months. To EMI,-a contract, a°`Contract Year" means the longer of either 12 months from the

                    23 commencement of that "year" or however long it might take Mr. West to write the minimum

                    24 number of qualifying songs required of him in any "Contract Year." See ¶ 3.04. Thus, if in a
                    25 given "Contract Year" Mr. West is required to write three "Full New Compositions," that contract
                    26 year would span at least 12 months from when it began. But for purposes of determining the
                    27 term of Mr. West's servitude to EMI, that "year" would not actually end until Mr. West wrote and
                    28 delivered to EMI the last of those three "Full New Compositions," that is, until major record

    08844-00001/10633911
                           I                                              -6-
                                                                     COMPLAINT
                     Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 9 of 50 Page ID #:27




                                companies released enough studio albums containing enough songs, written in whole or in part by

                                Mr. West, that added up, under EMI's song credit formula, to three such "Full New

                                Compositions." - Depending on numerous factors beyond Mr. West's contract, that could take one
                                calendar year, two calendar years, or many more calendar years. As a result, EMI could purport
                                to-require Mr. West_to continue to_render exclusive services to EMI for_years, perhaps even for the

                                rest of his life.

                                        30.    ___EMI's ownership interest in Mr. West's songs was not confined to those that were

                                _eventually recorded: - Instead, EMI obtained ownership-of every song Mr: West would write

                                during the Term, regardless of whether it was recorded on an album released by a major record

-_ -                    =10 =company,-recording=on=ari album released by some other-company, or never- r-ecorded by anyone.

                         11 EMI owns them all. See ¶¶ 2.01, 5& 8.01.
    -- - ==-12                      - 31.- ----Nor- do EMI'-s- r-ights end at the end of the contract's "Term." No matter when the

                         13 contract term ends, the contract states that EMI retains its rights to all new compositions for the

                 -       14 longer of 12 years (later reduced to 10 years), or when EMI has recouped all advances it made to
-           -           -15 Mr: -West;-or wheri he has paid EMI 120% of all unrecouped advances. See ¶ 7.01(a)-(c). Only

                -     -16 then, if ever, do the publishing rights to Mr. West's compositions revert to him.

                        -17 _--_.— 32--_ =:Under the-contract, Mr. West was eligible to receive additional money from EMI
                                for his songs. That would depend on whether the albums on which recording of his songs were

                                included-generated enough revenue to EMI (which held the right to license the use of Mr. West's

                         20 songs to a record company that wanted to record them) to exceed the advance EMI paid Mr. West.
    -- =_ - -- -=21 =_- -33.= -=-That determination- is made under the "royalty"-provisions of-the contract. See

     -                _- -22    ¶=10.=--From the=revenues that EMI would receive from the licensing of Mr. West's songs, EMI

                -_       23 first recoups all costs -associated with generating revenue from the compositions. This includes an

                         24 EMI "Administration Fee" (as defined), the cost of collecting all income, payments made to co-

                         25 composers, the cost of lead sheets and copyright registrations, fees paid to ASCAP, BMI, the
                         26 Harry Fox Agency, and others for licensing performance and synchronization rights, certain EMI
                         27 legal fees, and any other `.`reasonable and customary" out-of-pocket expenses -related to Mr. West's
                         28 compositions and EMI's exploitation of them. See ¶ 1.10. EMI agreed to "credit" Mr. West's

         08844-00001/10633911                                                    -7-
                                                                            COMPLAINT
             Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 10 of 50 Page ID #:28




                     1- royalty account with certain percentages of whatever remains, depending on the territory and
                     2        nature of the revenue.                                                                                  -

                     3        C.     EMI extends the 2003 EMI contract through 2017 and beyond.

                     4               34.     Mr. West's career exploded after the February 2004 release of College Dropout: -

                     5        Over the next nine years, he released five new studio albums that.sold millions of copies. He

                              appeared live in concert hundreds of times to entertain millions of fans. And he became one of

                              the most influential and successful entertainers on the planet. Those studio albums were Late

                              Registrati6if(2005);=Graduation=(2007), 808s & Heartbreak (2008); My Beautiful Dark Twisted
                              Fantasy (2010), and Yeezus (2013). Mr. West wrote many of the songs on those albums, and
                              wrote more during these years for others to record.       -= .---_ -         ---

                                   -._35... _._- During those nine years, none of this escaped EMI's attention. At every turn, it _

                              sought to extend the term of its exclusive control over Mr. West's songwriting services and, as

                              alleged in more detail below, EMI did so knowing that it was violating Mr. West's fundamental

                              rights under California law._

                              The 2005 EMI Extension                                            -
                                                                                                     _ which Plaintiffs incorporate
                                    -36:--_ :- _-Pursuant to a document entered into as of May 1, 2005,

                              herein in-full-.by_this_reference, EMI_obtained an option to extend the `-`_Term" of the contract for an

                              additional "Contract. Year" and to have Mr. West write an additional three "New Compositions"

                              during_that period (the "2005 Extension"). Plaintiffs will. lodge a true and correct copy of the

                              document with the Court, upon entry of a protective order, as "Exhibit B."

                              The 2006 Extension                                                       -     -

                              -- 37.= _=Pursuant to a document entered into as of October 1, 2006 (the "2006 Extension"), =

                   23_        which Plaintiffs incorporate herein in full by this reference, EMI purported to extend the "Term"

                   24 of the contract. Plaintiffs will lodge a true and correct copy of the document with the Court, upon
                   25 entry of a protective order, as "Exhibit C."
                   26                 38.    Under the 2006 Extension, EMI replaced the 2005 grant of an optional "Contract
-    -- --                    Year"__with an entirely new "Contract Period" (the "Second Contract Period") that would begin on
              -- - 27

                   28 October 1, 2006 and run continuously for three new "Contract Years." In addition, EMI

    0884400001/10633911
                          I                                                     -8
                                                                           COMPLAINT
                     Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 11 of 50 Page ID #:29




             _            1I purportedly obtained an additional "Option Period" to commence "immediately upon the
    -- --- —            --2 I expiration" of the Secon3 Coiitract Period, that would be of equal duration to the Option Period

                              3 EMI had obtained in the 2003 EMI Contract, that is, the longer of 12 months or the date by which
                              4 Mr. West wrote and delivered the required number of "New Compositions." EMI also

     -           -            5 purportedly obtained a"Second Option Period" that, if exercised, would commence "immediately
                             -6 upon the expiration" of the "First Option Period" and end when Mr. West had written and
                              7   delivered the required number of "New Compositions." At a minimum, coupled with the 2003
                                  `EMI-Co_ntract, EMI obtained under the 2006 extension acontintzousperiod-of Mr. West's
                                  exclusive songwriting services of at least six calendar years, plus two optional calendar years,
                                  which-r"equired Mr. West to write and deliver the minimum-number of New Compositions every
                                  -"Year-."---. If he-did-not do so within those periods, the term of the contract had no end.
                         12 --- - 39. -Further, EMI raised the bar on its requirements for Mr. West's songwriting during
                             13 the two Option Years. Mr. West had to write twice the number of songs (a total of six in that
                      - 14 "Year"). And to qualify as "New Compositions," three of Mr. West's six new annual songs
-- _ =-- ----15 would-have=to_-be-released on an album by an artist whose-immediatelyprior album had sold at
                             16 least-600;000 units=(100,000 more than required to reach the Recording Industry Association of
                                  =America'-s `—`Gold'-':status)- or-on any album recorded by Mr.-West himsel£ As a practical matter,
-___-_---_-_----18 this_pressured Mr. West to increase his pace of recording his own studio albums.

-                - -.- 19 -              -40. _-- There was no break in the services Mr. West was obligated to-render under the .
                             20 2003 EMI Contract and the new term provided under the 2006 Extension.
                     --=2-1=          . --4-1: =----The 2006 Extension contains a paragraph that reflects EMI's awareness that its
                                  contract with-Mr:-West violated-California public policy, and particularly the Seven Year Rule
                             23 embodied in California Labor Code section 2855. Paragraph 10 in pertinent part disclaims that
                             24 "for purposes of California law," neither the 2003 EMI Contract nor the 2006 Extension
                         -   25 -"constitute contracts for any of your personal services." Instead, the contract requires Mr. West
                        -26 merely to "deliver"-to EMI his ownership interest in the songs he writes. It states further that Mr.
                             27 West would not "make any claims that you are not required, under California law or otherwise, to
                             28 fulfill all obligations set forth in the [2003 EMI Contract] and/or this Modification." And it says

         08844-00001/10633911 I
                                                                                     -9-
                                                                                 COMPLAINT
          Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 12 of 50 Page ID #:30




                           that Plaintiffs "acknowledge that this paragraph is to avoid compromise of [EMI]'s rights by
                           reason of a finding o£applicability of California law but does not contain an admission by [EMI]
                           that California law is actually applicable." In short, EMI inserted self-serving language in the

                           contract to avoid the fact that EMI was seeking to enforce a personal services agreement against
                           Mr. West more than seven years after he commenced his services under it, which is a direct
                       II violation of California Labor Code section 2855.

                             ---- 42.     In addition, the waiver EMI sought to obtain is itself unlawful. Given that, by its

                           own acclaim;. EMI is one of the biggest music publishers in the-world, the lawyers in its legal

                           department were well aware that the California Court of Appeal had, nearly 70 years earlier,

                       -declared=that-such=employer-inserted clauses were unenforceable. See De Havilland v. Warner

                           Bros., 67 Cal.-App. 2d.225, 236 (1.944) (the rights granted an employee under Section 2855 "may

                           not be contravened by private agreement"). That remains the law today. --

                                  43.     Not only are the provisions of paragraph 10 of the 2006 Extension unenforceable,

                           they are comically inconsistent with a paragraph in the contract that appears right above it.

                           Whereas-EMI sought in paragraph 10 to avoid application of Labor Code Section 2855 to Mr.

                           West's services-by writing that the contract did not constitute one for his personal services, EMI
                           took the opposite position in paragraph 8. There, EMI- wrote:

                           --- __--You (Mr. West) hereby represent and warrant that to [EMI] that You will,

                                  throughout the entire Term as extended by this Modification, remain actively

                                  involved in writing, recording and producing Compositions and Major Label

                                 =Albums; as. Your principle occupation. At no time during the Term will you seek

                            ===—to-retire-as=a--songwriter, recording artist or producer or take any extended hiatus

                                  during which you are not actively pursuing Your musical career in the same basic
                24                manner as You have pursued such career to date. (The preceding representation
                25                shall not be deemed to prevent You from taking a vacation of limited duration.)
                26                44.     EMI would have had no interest in ensuring that Mr. West continued to write,
                27 I I record, and produce songs, and continue to "actively" pursue his music career, unless it was party
                28 I I to a contract with Mr. West that required him to render personal songwriting, recording, and

08844-00001/10633911
                       I                                                   -10-
                                                                       COMPLAINT
                 Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 13 of 50 Page ID #:31




                       1 I producing services. Under the 2003 EMI Contract, only Mr. West can discharge the songwriting
                       2 obligations. A song written by anyone else does not satisfy his obligations to EMI.

                       3        -        45.         Other aspects of the 2003 EMI Contract make clear that it is an agreement for Mr.
                       41 West's personal services and not merely for the "delivery" of "rights." For example, it states that,

                       5 if Mr. West desires during the Term to write new compositions for use in a movie or TV program,
                       6 EMI shall "furnish Your writing services on a`loan out' basis to write such Film music." See

                       7 ¶ 8.05(d). Another provision gives EMI the right to secure insurance securing Mr. West's life and

         - - -- - 8. capacity,-in whatever amount EMI choses and to require Mr. West to attend any reasonable

                       9 medical examinations required by the insurer. See ¶ 15.01. These are expected provisions of a
- - __-__-_ -_-----1-0 personal services-agreement, particularly one where the services are valuable and unique.

                     11                  46.   -..   The. statement in paragraph 10 of the 2006 Extension that disclaims that Mr. West

     -       -   — -12 -is rendering personal services is thus a mere legal fiction, invented by EMI to hide the fact that the

                     13 contract plainly requires Mr. West to render personal services to EMI, and that EMI was planning
                     14 to have Mr. West do so for more than seven years. (That said, Mr. West appreciates that EMI has

                     15 been willing during these years to allow him to take vacations "of limited duration.")

                     16 The 2009 Extension

                    -17         -- ---   47. -- Three years (and a month) after the parties signed the 2006 Extension, EMI

                     18 purportedly obtained a new extension of the 2003 EMI Contract (the "2009 Extension").

         -           -19 Plaintiffs will lodge a true and correct copy of the document with the Court, upon entry of a

                     20 I I protective order, as "Exhibit D."
          _ --- _ _21 II -- --=-48. _-- -Under the 2009 Extension, EMI inserted an additional "Contract Period" (the

                     -22 "-Third Contract Period") that would begin on November l, 2009 and run continuously for three

                     23 new "Contract Years," that is, to the latter of October 31, 2012 or delivery of the required number

                     24 of New Compositions. At the end of that period, EMI would retain its prior options for two
                     25 additional "Optional Years." Mr. West purportedly became obligated to write and deliver 18
                     26 New Compositions during the new, "Third Contract Period," with each composition subject to the
                     27 same requirements found in the prior contract and extension.

                     28

     08844-00001/10633911
                            I                                                       -11-
                                                                                 COMPLAINT
             Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 14 of 50 Page ID #:32




                                        49.- --- -The- 2009 Extension contains the same self-serving and unenforceable disclaimer
                               tegarding Mr. West's personal services that the 2006 Extension contains (found in paragraph 9 in
                               the 2009 Extension), and the same contradictory representation and warranty from Mr. West that
                               he will continue to remain actively involved in writing, recording, and producing New
                               Compositions throughout the term, again subject to taking "a vacation of limited duration" (found

                               in paragraph 7 in the 2009 extension).

                                        50..   There was no break in the services Mr. West was obligated to render under the

                               2003-EMI Contract and the new term provided under the 2009 Extension.

                               The 2011 Egtension

                               ==--=51.—Two years-after the parties signed the 2009 Extension, on November 1, 2011, EMI

                               purportedly obtained- anew extension of the 2003 EMI Contract (the "2011 Extension"). EMI

                               has a• copy of-the 2011 Extension: - Plaintiffs will lodge a true-and correct copy of the document

                               with the Court, upon entry of a protective order, as "Exllibit E."

                                =       52. -= When Mr: West signed the 2011 extension, more than seven years had passed since

                               he began rendering his personal services to EMI under the 2003 EMI Contract. In fact, it had

                               been eight years -and one month. Even so, EMI obtained his signature on a contract extension that

                               would. purportedly extend the uninterrupted period of his services even further.

- -- - ----1.8_ ___ _-53. _—Iri the 2011 Extension,. EMI acknowledged that the Term of the existing contract, as
                 - 19 extended, required Mr. West to render services under the Third Contract Period until the later of

   - - - - -- 20 November 31, 2012 (more than nine years after he began rendering services under it), or 30 days
   _           21 aftef he wrote, recorded, and delivered the required number of New Compositions.

                    22              =   54. ---- Notwithstanding-that, EMI purportedly obtained three "Option Periods," the first of

                    23 which would begin,-if exercised, immediately upon the expiration of the Third Contract Period,

                    24 the second immediately upon the expiration of the first, and the third immediately upon expiration
                    25 of the second, so that Mr: West would be obligated to continue to render his personal services until

                    26 the later of October 31, 2015 or 30 days after he fulfilled his obligation to deliver the required
                    27 niimber of New Compositions for each of those "Option Periods." At that point, Mr. West's
                    28 service to EMI under the 2003 EMI Contract would have spanned more than 12 years.

    08844-00001/10633911
                           I                                                    -12-
                                                                            COMPLAINT
                     Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 15 of 50 Page ID #:33




                                                55.     EMI also required Mr. West to write and deliver at least six new songs during each

     _.._                     211 new        "Option Period," three of which would have to be recorded by Mr. West or an artist whose

                              3      immediately prior album had sold at least 400,000 units.

                              4                 56.     As with the prior two extensions, the 2011 Extension contains the same self-serving

 -                - - 5              and unenforceable disclaimer regarding Mr. West's personal services that the 2006 Extension

     -- - -                   611 contains        (found in paragraph 8 in the 2011 Extension), and the same contradictory representation

 -                      -     711 and        warranty from Mr. West that he will continue to remain actively involved in writing,

                                     -   recording,--arid-producing New Compositions throughout the-term, agairi subject to taking "a

                              01 vacation of limited duration" (found in paragraph 7 in the- 2009 extension).
_ - _-= -_ ---;__ —>.1-0 I               _=====57.== .-By-the end of-201 l, Mr. West had written, solely or with other writers, more than

  --- - -- -- -- ---11 I                 200 compositions-and delivered the rights to those compositions to EMI. Those songs include

                                         many of the most influential and successful songs written in recent years.

                                         The 2014 Extension

                                               - 58.    Three years after the parties signed the 2011 Extension, on November 5, 2014, EMI

                                         purportedly obtained a further extension of the 2003 EMI Contract -(the-"2014 Extension").

                 _          -16 Plaintiffs will lodge a true and correct copy of the document with the Court, upon entry of a

                             17 protective order, as "Exhibit F."

                             18            -- -_ - 59. ----- -The 2014 Extension recites that the "Third Contract Period" granted EMI under the

                             19 2009 Extension was then still currently in effect, and that Mr. West still needed to write and have

                             20 recorded eight "New Compositions" to fulfill his obligations to EMI for that part of the contract's

                             21          Term. _..Had the contract's "years" actually been tied to the calendar, and not to the number of

       -_-                   22          songs Mr.-West-wrote and recorded during an artificial amount of time, the "Third Contract

                             23 Period" would have ended in 2012; yet two years later, it was still ongoing.

                             24                 60.     Nonetheless, EMI agreed that the "Third Contract Period" would be deemed to end

                             25 on December 31, 2014, at which point the first of EMI's three "Option Periods" would

                             26 immediately begin, during which Mr. West had to write and record six New Compositions.

                             27                  61.    The 2014 Extension also contains an acknowledgement from EMI that it had

                             28 underpaid royalties to Mr. West, from the beginning of 2014, by using improper rates.

            08844-00001/10633911 I
                                     I                                                    -13-
                                                                                      COMPLAINT
                 Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 16 of 50 Page ID #:34
                 ,




                 -         1          62.     The 2014 Extension contains the same self-serving and unenforceable disclaimer               I

             -            2 regarding-Mr. West's personal services and the same contradictory representation and warranty
                           3 from Mr. West that he will continue to remain actively involved in writing, recording, and

                           4 producing New Compositions throughout the term.

                           5          63. __._ When Mr. West signed the 2014 extension,. more_than seven years had passed since
 - --- - -- _ - - 6- he--begari rendering-his personal services to EMI under the 2003 EMI Contract. In fact, it had

                           7 been eleven years and one month. Even so, EMI obtained his signature on a contract extension
—       - --- --- - - -- g thafwould extend- the uninterrupted period of his services from-2003-even further.                          _

                           9          64.     EMI contends that the 2003 EMI Contract is still in effect. According to EMI, at

                     =====10 the-end of-the=`-`--Third Contract Period" it exercised its right to the "-First Option Period" granted

                         11    under the 2014 Extension, and thereafter to the "Second Option Period" and "Third Option

  --_                    12 -I Period." - EMI also contends that Mr. West needs to write and have recorded more songs to satisfy

                         13' his minimum number of "Full New Compositions" to bring the "Second Option Period" to a close.

                          14 At that point, to satisfy EMI, he will have to write and have recorded seven more songs. In other

 --- - - ------15 - words, although Mr: West has been rendering personal services to EMI continuously since 2003,

                      — 16 -from EMI's point of view, the term of this contract has no-end in sight. - -

_ --                      17                                      FIRST CAUSE OF ACTION

       - -                18                                            (Declaratory Relief)

                          19           65.    Plaintiffs re-allege and incorporate herein by reference the allegations contained in

                         20 Paragraphs 1 through 64 above, as though fully set forth.

  _       --              21- _. r___.66. -----T-he 2003 EMI Contract, 2006 Extension, 2009 Extension, -2011 Extension, and

                        _ - 22 2014 Extension are referred to herein collectively as the "EMI Contract and Extensions."

                         23           - 67. - The EMI Contract and Extensions constitutes a personal services contract within

                          24 the meaning of California Labor Code section 2855.

                          25           68.     More than seven years has passed since Mr. West began to render his personal

                          26 services under the EMI Contract and Extensions.

                          27           69.     At no point since the commencement of Mr. West's services under the EMI

                          28 Contract and Extensions in 2003 has he enjoyed any "moment of freedom," that is, any moment

       08844-00001/10633911                                                      -14-
                                                                             COMPLAINT
                  Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 17 of 50 Page ID #:35




                         1 during which he was freed from his obligations under the contract and able to offer his services to
                         2- anyone else,_take_a break from his songwriting career, or even retire from it altogether.
                         3            70.     There now exists a dispute between Plaintiffs and Defendant EMI regarding the
                         4 parties' rights and obligations to one another under the EMI Contract and Extensions.
                         5            71.    Plaintiffs desire a judicial declaration of their rights under the EMI Contract and
                         6 Extensions, including that:

                         7                   a.        Pursuant to California Labor Code section 2855, EMI has no further right to

  -- -               -- 8 -- -- enforce Plaintiffs' obligations under the EMI Contract and Extenaions and no further right

                         9            to their services under that contract or otherwise.

                       10                    -b.       Insofar as Paragraph 11 of the EMI Contract's 2006, 2009, 2011, and 2014

----------- ----- -11- --- - Extensions-deprives Plaintiffs of the protections of California law and public policy,

                   --12            --including California Labor Code section 2855, it violates California law and public policy

                       13             and is unenforceable.

                       -14    =              C.    -   The Term of the EMI Contract and Extensions should be deemed to have
                       15             ended on October 1, 2010.

                  --_--1.6_   —___- ------d.: _-:-All rights in and to any intellectual property created by Plaintiffs on or after

  --          -_ --= -17-         _=_ - -October--1; 2010 should revert and be conveyed to Plaintiffs immediately, subject to no

                       18             financial or other obligations to EMI.    -

       ---    -        19            -72.- - A declaration of the parties' foregoing rights under the EMI Contract and

                       20 Extensions is necessary and appropriate at this time so that Plaintiffs and Defendants can ascertain
                  -_-_21 their rights and obligations to one another and avoid further disputes.

          -           -22                                       SECOND CAUSE OF ACTION

                       23                                       (Restitution/Uniust Enrichmentl

                       24             73.    Plaintiffs re-allege and incorporate herein by reference the allegations contained in
                       25 Paragraphs 1 through 64 above, as though fully set forth.
                       26             74.    As of October 1, 2010, when the parties' contract ceased being enforceable under
                       27 California law, EMI no longer possessed the right to receive Plaintiffs' services.
                       28

       08844-00001/10633911
                                                                             -15-
                                                                           COMPLAINT
         Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 18 of 50 Page ID #:36




                  1                  75.     Despite that: (a) Plaintiffs continued to provide substantial and valuable services

                  2 and benefits to EMI; (b) EMI has continued to receive the results and proceeds of Plaintiffs'

                  3 services; and (c) EMI has substantially benefitted from those services, including by taking

                  4 assignments of Plaintiffs' rights to the compositions Mr. West delivered to EMI on and after

                  5 October 1, 2010 and receiving licensing and other revenues from the exploitation, on and after that

                  6 date,. of compositions written both before and after October 1, 2010.

                  7                  76.     As a result of the foregoing, EMI has become unjustly enriched, and owes

                             restitution-to_Plaintiffs for those-rights, assets, and revenues,=in-ari amourit to be determined at trial

                --9 but substantially in excess of the jurisdictional minimum of this Court.

                10 -                                             THIRD CAUSE OF ACTION

                11                                                    (Constructive Trust)
- - -           12               -- 77: = Plaintiffs re-allege and incorporate herein by reference the allegations contained in

                13 Paragraphs 1 through 64 above, as though fully set forth.

                14                  -78. -- Beginning on and after October 1, 2010, EMI has been holding the following

                15 property and gains that belong to Plaintiffs: (a) the ownership interest Plaintiffs conveyed to EMI

-               16 iii each musical composition delivered to EMI on or after October 1, 2010, and (b) the monies

    _ -- 17 EMI received, during-the four years before Plaintiffs filed this suit and through the date of
         -      18 judgment, from the exploitation of any musical composition Plaintiffs delivered to EMI, both

      - - _ 19 before and after October 1, 2010, less any monies EMI has already paid to Plaintiffs with respect

                20 to such exploitation.

               -2.1          -- 79. -- -Plaintiffs are entitled to have the Court impose a constructive trust for Plaintiffs' .

                22 benefit on the foregoing property and gains, and compel EMI to convey them to Plaintiffs.

                 23                                                 PRAYER FOR RELIEF
                24                   WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:

                 25                  A.      For a judicial declaration of Plaintiffs' rights, as set forth above;

                26                   B.      For an award to Plaintiffs of all monies EMI received, during the four years before

                 27                          Plaintiffs filed this suit and through the date of judgment, from the exploitation of

                 28

08844-00001/10633911 I
                         I                                                     -16-
                                                                           COMPLAINT
                 Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 19 of 50 Page ID #:37




                     -
                          1                     any musical composition Plaintiffs delivered to EMI on or after October 1, 2010,

       -        -         2      -        -_.   less any monies EMI has already paid to Plaintiffs from such exploitation.

                          3          C.         For the imposition of a constructive trust for the benefit of Plaintiffs with regard to:
           --             4      -              (1) the ownership interest Plaintiffs conveyed to EMI in each musical composition

                          5                     delivered to EMI on or after October 1, 2010, and (2) all monies EMI received,

                          6                     during the four years before Plaintiffs filed this suit and through the date of

                          7                     judgment, from the exploitation of any musical composition Plaintiffs delivered to
            -   -        -8.                         on-or after October 1, 2010, less any-monies EMI has alreadypaid to Plaintiffs

                          9                     from such exploitation.

=                        10     = D: -          For an Order conveying from EMI to Plaintiffs all right, title, and interest in each

                         11                     musical composition Plaintiffs delivered to EMI on or after October 1, 2010;

---- ------ —       - 12             E.         For Plaintiffs' attorneys' fees and costs; and -

                         13          F.         For such other and further relief as the Court deems appropriate and proper.

                         14

                         15 Dated: January 25, 2019.                       QUINN EMANUEL URQUHART
                                                                               & SULLIVAN, LLP
                         16

            -.           17                                                      ?AIW
                                                                           By   a

                         18'                                                      Robert-M. Sch rtz        -
                                                                                  Attorneys for Plaintiffs
                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28

      08844-00001/10633911 1
                 Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 20 of 50 Page ID #:38
Electronically FILED   by Supedor Court of California, County of Los Angeles on 01126/201119~1Tq\4Q~rri R. Carter, Executive Officer/Clerk of Court, by K.

                                                          SUMMONS                                                                            FORcOURTUSiO*ftY
                                                                                                                                         (SOLO PARA USO DE LA CORM,
                                                (CITA CION JUDICIAL)
          NOTICETQ DEFENDANT:;
          (AVISOAL DEMANDADO)::
           EMI APRIL MUSIC, INC., a Connecticut Corporation; EMI
           BLACKWOOD MUSIC, INC., a Connecticut corporation; and DOES 1-10

           YOUARE -BEIN6 SUEb
                           . 15Y . PLANTIFF:
          (4aEsTA DEPANPA NDO 94 DEMANDANTE).
             PLEASE GMME MY PUBLISI-IING, INC., a New York corporation; WEST BRANDS, LLC,
             a Delaware limited liability corporation; KANYE WEST, an individual; and YE WORLD
             PUBLISEING,INC., a Delaware corporation, also doing business as YE WORLD NMSIC

            NOTICEI You have beensued.. The..O,ourt- rrtay:oec.idd.logainttt you withput your being,heard'upl4ss you r.esp.6nd'Wjthin;3Gdays.,Rd8d the.ifformiation,
            bilow.                                                                                                                  .                    . .
               Yciu have 30, CALENDAR DAY8. after this sUmmons-Aindlegal:p4pers. aje served,on youlp file-a wntten,r'esppnse:.at11his dowfarid have:a.00. py.
                                                                                                                              rmif YOUrwant,the courtlo,hear ypur
            serve4qn,the-plaintiff-A -letteror phone=oall.will:pot protept you. Yourwritten Tesponse. must be,in.proper legal fo
             case. Therenay 11a.az.ourt. fo.rrn t0at.you can use.for your response-You,can find thesecourt,forms and.m              . ore,inf6rmatlon at the:Califdnnta
             QnIine:.,,SeIf-HeIp Ceiiter(Ww.couilint6.lca-66VIselfhol~), ydur.county Iaw'library, 6r the'c6brthd.us6 neiareit y6u.'Ifyoucannotpay the filind.fee a~k
             the couft.cletk fbr a fee waiverf.birm. If you do. notfil.e your respons&.on time,you may lose,thecase:bv d6fault anclypurmages, hidney, and property
             mayte taken Othoutfurther wamina from the,cour(
                                     '
                There'ar6 6thdr I.eqaI'.requiiem4nts.        YoLi mdy-Waftt,'to.tajl*6n.                     lfiyoil do'not,know. aq attom0y,,. Ydu tnay warit lo dali-
                                                                                                                                                                      bn attolrriey
            'ed6r.ral s6rvilde.. Ify6u: I can4ot
                                              . afford. . a'n, attorney, yommay. bt eligible
                                                                                         ... for ftee
                                                                                                  I .. legal
                                                                                                         I servidds4torh
                                                                                                                  .         a fionprofit
                                                                                                                        1-0al.      —C legal.services program. Ybu. baO locat6
             the~enonprofi it'g,
                             rWpA-at~thL-.Calif6in'taLeg'~l~86rvicesVV~b~ite. (ivww.144elpcallfainial.dfg),           :.ihe ifornia , dui~ts b n446'telf.Hefp 6ehi4
            (www;courtintb.ca.govlseffbelp),:or by'coritatting your local courfor county'barassociaflon. NOTE.The court.has-a sitattitory lien-f6rWalVed fees and
             cost&on any setUeinent or arbiVation, award of.$10,000 or more, iw civiltase. The courez lien must be paid.before thecouft vVill dismiss the case..
            1AWSOlLohandernand6do. Sino`ros'p6ndatlentrad930&6~          . S,lacorte p                                esbuctfarsu.                  W6
            bontirwaci6n.-
               7-16179 36b[As.DE mLEArDARio #ospu6s~di'     p.que 1,e en tregue                          gpfps para preserilbruni r'es
                                                                                                                                     . pups
                                                                                                                                        - ta,por escrito en e§ta~
            cort~?y,hai~erque4e.'pptrqgye~.,uno .copraai'demaii,dante.Uiidcadao.unafarriad~4't6tp-f6nicaholoproti?~7en'.Su,respuesta por escrita.fiene-q04'astar
            qn.to lega xorrecto.si:de.sed.oue,p=es'e;n.: su.caso:en~ila..~coite. tsp; asi ie-que, akb un.fbrmb anF6 qu~:~it4~pue, usarpara su respuesta:-
            Plue#e encontrarestosAonnularibs dela.:.coile. ymAs.informaci6n°eaelCentro.deAyuda dalas,646a.de CaIifb=4 Nww.sucorte.ca.gov),'ea!a.
            4ib,riotpc,qqq.leyqs.de:sucpndado.o.en locort.,,qualaquedern6acerczi. ~nopuedqpaqaria cuola.depresentad6oj pida-alsecmtbrib:d0b.cow                  rt
            quo~q d4,bn formulaiio d6 e~6nc~6~ de~ 3P4:gq~'~e cuotas.,~i'179      te:;u riespues a~ '6~empo., popda.,pardepe 'casopori               ny.1 ,cdrt6:1
                                                                                                                                                              b.k-
            podrd 00W su!sveldo, dihtwo.y:.b*iones swmas a.    cWdei?da:-
              Hay.otrosirequisilbs legales.,Es recomendablaque.,*11am, e a un abagado b7medlatamente. 'Si no. conoce a~qn.abogadq, puedellamar.awn servicid de
            remlslon a abogadbs.. St nd pv'ede pag~~'4;60               * pqsi equecuTpa:can osMu
                                                                      e*s                                       ~aia: 6&6~er'serviclos, ~~9416-5 gratditos ~e un
                  r a e ew           gales         V                                                     &cip 6h eftiH6~ b                   L 1.§6ivlcos,
                                        .en            "A
                  'a'awhe'
                    dmdi? bps'iforn18-0              P-r
            ~a qu- i,rrecu Fam
            c,leg'_
            P                god's 10c'J's.
                                      de Slo         7"_ ' y
                                                     M
                                     "e                    I"Y"
            pagaret
                gI     gmvaMen 'c'o
                                 ciol
                                  de         s'p
                                             000 "'qeS
                                    ~/a mde AVISO-
                                              antes6 de'V-
                                               e'Ce'    que   laIo
                                                           de'v
          The, name and address,'of the court is:                                                                           jf~ asr=NumBFR:,
                                                                       ..... .                                               fNomefadilcaso):
                                      ., , , '91to psj.!
               170177"6re:y olpcci6P,de,a~c                     Upe.n                    ofLos AA.gpIes GqOW
                                                                                               n"
           Stainley Wsk'Co&ffibuk.
           111- N_ Hi11 StTept, LosAfige  n ks,,CAIQ.012.
                         .        .
          The narrie, ziddressi and telephone nuniber of plainflifift attorney --cir plainfiff wiihout an attom-ey,ls-
              hor~~ la diredcion y et numero: de-tele    -tldno dei abogado dei'd'           ~. erna        te o di'fd6tnandante qu&fid 66H6 ab9oadd,.&$):
            Qtiinri Einafiud,, John Quin'    n, 865'   S.   FiA,uefoTSt±eet,,'.1-0thFL,L6s~.Angeld.s,,CA                         9001,2,.(2,13) 44t-3.0190
                                   q h Prri P C'p rtp r F-Y P r i itiv P C)ff ir P.r t C'lp rk nf Cn i j rt

         .(DATEi
            Aec;PV25f2019                                                                           rf6)
                                                                                                                   Kri sti na V a rg as                                ,,,epuy;
                                                                                                                                                                       (Aq
                                               sammonA,   d.se  Proof df'Servide of Summons(form P0.S-0,1,9):),,
                                                 .
                                                                                            `!v'ic6.6f Summons,(POS-010j).,
                                                asta ditdtf6n thsig, el t6nnu666 ptoof of Ser
                                                     11101110ETO 11HEREIRSONSERWED. Youareserved
                                                     I- = asion1hOividqol Oiafend
                                                                                I   lant                             I ...
                                                     2.: F--j as the pdison sued under ihe tidtiii'ous h ariie of &ep it


                                                                 dribehalf'(if                  EMI APRIL MUSIC, INC., a Connecticut corporation
                                                                         1
                                                          under. M Cl(.jP 416A,0 ('PqrpoT40qn                                  'CdP 416,80 (iminor.)
                                                                                 QCP'4,10.20,,(46functcorporatioiiI             CC.P 41.,6.70. (conserva.teo)
                                                                                 CCPAIP ,iq,(4,lsspciationor,oartnershioj.F--1 :CCP 416.90 (authorized, person)
                                                                                 other (specify):
                                                     4.          tiy ipeisonial de
                                                                                 i liv6ry, b'n' d

            Form Adopted fbr MandataryLlse,                                                 SUMMONS,                                                Cdd9.qfChdPrqqedum %412M,.'.466
              .ju didM                                                                                                                                                       . c . a.
                       .[Ro-                                                                                                                                                    I .??V
              ~um-icd-  -   'J44
     Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 21 of 50 Page ID #:39

                                                                                              Reserved for Clerk's File Stamp
                  SUPERIOR COURT OF CALIFORNIA
                     COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:                                                                                   PLLt D.
 Stanley Mosk Courthouse                                                                    ,~~Q;~,r~~tOt :8151f,mub;
 111 North Hill Street, Los Angeles, CA 90012                                                                   ~~
                                                                                                   01125i~fl.~.9:
                   NOTICE OF CASE ASSIGNMENT
                                                                                      ~            KristanaVaV44s.
                          UNLIMITED CIVII., CASE

                                                                               CASE NUMBER:

  Your case is assigned for all purposes to the judicial officer indicated below. 19STCV02732

                           THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

                ASSIGNED NDGE              DEPT      ROOM                 ASSIGNED JUDGE                   t"OM
         Michael L. Stern                  62
                                                                [,,




    Given to the Plaintiff/Cross-Complainant/Attomey ofRecord   Sherri R. Carter, Executive Officer / Clerk of Court
    on 01/31/2019                                                      By Kristina Vargas                                   , Deputy Clerk
                 (Date)
LACIV 190 (Rev 6/18)        NOTICE OF CASE ASSIGNMENT — UNLIMITED CIVIL CASE
LASC Approved 05/06
     Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 22 of 50 Page ID #:40


                                   INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUSCONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than JO days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex-
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionally Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV 190 (Rev 6/18)        NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
                 Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 23 of 50 Page ID #:41
Electronica Ily t- ILtu Dy Supenor GouR or GanTornia, Gounry or L.os Hngeies on u-12wRu 11sj4virq)VQV~C"rr1 M. Uarier, CxecuLlVe VTT1ceUl,derK or l,our[, Dy N. vargas,uepuly
            ATTORNEY OR PARTY w1THOUT ATTORNEY (Name, State Bar number and address):                                                                FOR COURT USE ONLY
           — QUINN EMANUEL URQUI-IART & SULLIVAN, LLP
            Aaron Perahia (SBN 304554)
            865 S. Figueroa Street, lOth Floor
            Los Angeles, CA 90017
                 TELEPHONE NO.: 213-443-3000                                 FAxNo.:213-443-3100
            ATTORNEY FOR (Name): Plalntlffs
           SUPERIOR COURT OF CALIFORNIA, COUNTY OF                 Los Angeles
                 STREET ADDRESS: 1 1 1 N. H111 .S'tCeet
                 MAILING ADDRESS:
                CITY AND ZIP CODE: Los An eles             CA 90012
                     BRANCH NAME: Stanley~0$~


                        Gimme Mv Publishim                           et al. v. EMI Anril Music,:Inc. et al.
                                                                                                                                   CASE NUMBER:
                 CIVIL CASE COVER SHEET                                          Complex Case Designation
           ✓
           Q Unlimited                          Limited
                                                                            ~ Counter 0 Joinder
             (Amount                            (Amount
             demanded                           demanded is                Filed with first appearance by defendant JUDGE:
             exceeds $25,000)                   $25,000 or less)               (Cal. Rules of Court, rule 3.402)       DEPT:
                                                     ttems 7—b netOw must ne comotetelJ (see tnstructtons on naae zl-

               Check one box below for the case type that best describes this case:
               Auto Tort                                   Contract                                                       Provisionally Complex Civil Litigation
                                                                         0 Breach of contract/warranty (06)               (Cal. Rules of Court, rules 3.400-3.403)
               0 Auto (22)
               0 Uninsured motorist (46)                                 0 Rule 3.740 collections (09)                    0 Antitrust/Trade regulation (03)
               Other PI/PDNI/D (Personal Injury/Property                 0 Other collections (09)                         0Construction defect (10)
               DamagelWrongful Death) Tort                                 Insurance coverage (18)                        Q Mass tort (40)
               Q Asbestos (04)                                           ✓
                                                                         Q Other contract (37)                            0 Securities litigation (28)
               0 Product liability (24)                                  Real Property                                    0EnvironmentalfToxic tort (30)
               Q Medical malpractice (45)                                Q Eminent domain/Inverse                         0 Insurance coverage claims arising from the
               0 Other PI/PD/WD (23)                                           condemnation (14)                                above listed provisionally complex case
                                                                                                                                types (41)
               Non-PI/PDM/D (Other) Tort                     ~ Wrongful eviction (33)
               0 Business tort/unfair business practice (07) ~ Other real property (26)                                   Enforcement of Judgment
               0 Civil rights (08)                           Unlawful Detainer                                            Q Enforcement of judgment (20)
               0 Defamation (13)                             0 Commercial (31)                                            Miscellaneous Civil Complaint
               0 Fraud (16)                                              ~ Residential (32)                               0 RICO (27)
               0 Intellectual property (19)                              0 Drugs (38)                                     0 Other complaint (not specified above) (42)
               0 Professional negligence (25)                            Judlclal Review                                  Miscellaneous Civil Petition
               0 Other non-PI/PDMID tort (35)                            0 Asset forfeiture (05)
                                                                                                                          0 Partnership and corporate govemance (21)
               Em loyment                                                ~ Petition re: arbitration award (11)
                                                                                                                          0 Other petition (not specffied above) (43)
                    Wrongful termination (36)                            Q Writ of mandate (02)
               U Other employrr                                          n Other iudicial review (39)
           2. This Case           is         is not    comDlex under rule 3.400 of the California Rules of Court. If the case is complex. mark the
               factors requiring exceptional judicial management:
                a. Q Large number of separately represented parties                            d. Q Large number of witnesses
                b. Q Extensive motion practice raising difficult or novel e. 0 Coordination with related actions pending in one or more courts
                        issues that will be time-consuming to resolve              in other counties, states, or countries, or in a federal court
                c. 0 Substantial amount of documentary evidence                                f. 0 Substantial postjudgment judicial supervision

           3. Remedies sought (check alI that apply): a.© monetary b. ✓
                                                                      Q nonmonetary; declaratory or injunctive relief                                                    c. Opunitive
           4. Number of causes of action (specify): Three
           5. This case = is         = is not a class action suit.
           6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)

          Date: January 25, 2019
          Aaron Perahia
                                               OR PRINT


             . Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
               under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
               in sanctions.
             • File this cover sheet in addition to any cover sheet required by local court rule.
             • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
                other parties to the action or proceeding.
             • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onl~t.
                                                                                                                                                                                        aae 1 of 2
           Fonn Adopted for Mandatory Use                                                                                              Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740;
             Judidal Council of Califomia                                 CIVIL CASE COVER SHEET                                               Cal. Standards of Judicial Administration, std. 3.10
             CM-010 [Rev. July 1, 2007]                                                                                                                                      www.couttlnfo.ca.gov
      Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 24 of 50 Page ID #:42

                                                                                                                                     CM-010
                                  INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A"collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintifP has made no designation, a designation that
the case is complex.
                                                           CASE TYPES AND EXAMPLES
Auto Tort                                       Contract                                           Provisionally Complex Civil Litigation (Cal.
     Auto (22)—Personal Injury/Property              Breach of Contract/Warranty (06)              Rules of Court Rules 3.400-3.403)
          Damage/Wrongful Death                           Breach of Rental/Lease                        Antitrust/Trade Regulation (03)
     Uninsured Motorist (46) (if the                          Contract (not unlawful detainer           Construction Defect (10)
          case involves an uninsured                              or wrongful eviction)                 Claims Involving Mass Tort (40)
          motorist claim subject to                       ContractNVarranty Breach—Seller               Securities Litigation (28)
          arbitration, check this item                        Plaintiff (not fraud or negligence)       EnvironmentaUToxic Tort (30)
          instead of Auto)                                Negligent Breach of Contract/                 Insurance Coverage Claims
Other PIIPD/VIID (Personal Injury/                            Warranty                                       (arising from provisionally complex
Property DamagelWrongful Death)                           Other Breach of Contract/Warranty                  case type listed above) (41)
Tort                                                 Collections (e.g., money owed, open             Enforcement of Judgment
     Asbestos (04)                                        book accounts) (09)                           Enforcement of Judgment (20)
          Asbestos Property Damage                        Collection Case—Seller Plaintiff                   Abstract of Judgment (Out of
                                                          Other Promissory Note/Collections                        County)
          Asbestos Personal Injury/
                Wrongful Death                                Case                                           Confession     of Judgment (non-
     Product Liability (not asbestos or              Insurance Coverage (not provisionally                         domestic relations)
          toxic%nvironmental) (24)                       complex) (18)                                       Sister State Judgment
     Medical Malpractice (45)                             Auto Subrogation                                   Administrative Agency Award
          Medical Malpractice—                            Other Coverage                                         (not unpaid taxes)
                Physicians & Surgeons                Other Contract (37)                                     Petition/Certification of Entry of
          Other Professional Health Care                  Contractual Fraud                                      Judgment on Unpaid Taxes
                Malpractice                               Other Contract Dispute                             Other Enforcement of Judgment
                                                Real Property                                                      Case
     Other PI/PDNVD (23)
          Premises Liability (e.g., slip             Eminent Domain/Inverse                          Miscellaneous Civil Complaint
                and fall)                                 Condemnation (14)                             RICO (27)
          Intentional Bodily Injury/PDM/D            Wrongful Eviction (33)                             Other Complaint (not specified
                                                                                                             above) (42)
                (e.g., assault, vandalism)           Other Real Property (e.g., quiet title) (26)
          Intentional Infliction of                                                                          Declaratory    Relief Only
                                                          Writ of Possession of Real Property                Injunctive Relief Only (non-
                Emotional Distress                        Mortgage Foreclosure                                     harassment)
          Negligent Infliction of                         Quiet Title
                Emotional Distress                                                                           Mechanics Lien
                                                          Other Real Property    (not eminent
          Other PI/PD/WD                                                                                     Other Commercial Complaint
                                                         domain, Iand/ordRenant, or
                                                         foreclosure)                                              Case (non-tort/non-complex)
Non-PI/PD/WD (Other) Tort
                                                                                                             Other Civil Complaint
     Business Tort/Unfair Business              Unlawful Detainer                                                 (non-tort/n on-com plex)
        Practice (07)                                Commercial (31)
                                                                                                     Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination,             Residential (32)                                   Partnership and Corporate
         false arrest) (not civil                    Drugs (38) ('if the case involves illegal               Governance (21)
          harassment) (08)                               drugs, check this item; otherwise,             Other Petition (not specified
     Defamation (e.g., slander, libel)                   report as Commercial or Residential)                above) (43)
           (13)                                 Judicial Review                                              Civil Harassment
     Fraud (16)                                      Asset Forteiture (05)                                   Workplace Violence
     Intellectual Property (19)                      Petition Re: Arbitration Award (11)                     Elder/Dependent Adult
     Professional Negligence (25)                    Writ of Mandate (02)                                          Abuse
         Legal Malpractice                                Writ—Administrative Mandamus                       Election Contest
         Other Professional Malpractice                   Writ—Mandamus on Limited Court                     Petition for Name Change
              (not medical or legal)                         Case Matter                                     Petition for Relief From Late
      Other Non-PI/PD1WD Tort (35)                        Writ—Other Limited Court Case                            Claim
Employment                                                   Review                                          Other Civil Petition
     Wrongful Termination (36)                       Other Judicial Review (39)
     Other Employment (15)                                Review of Health Officer Order
                                                          Notice of Appeal—Labor
                                                             Commissioner Aooeals
CM-010 [Rev. July 1, 20071                                                                                                             Page 2 of 2
                                                     CIVIL CASE COVER SHEET
         Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 25 of 50 Page ID #:43


 SHORTTITLE: Please Glnlme My Publlshing, Inc. et al. v. EMI April Music, Inc.                         CASENUMBER




                               CIVIL CASE COVER SHEET ADDENDUM AND
                                       STATEMENT OF LOCATION
                (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)

               This form is required pursuant to Local Rule 2.3 in all new civil case filings in the Los Angeles Superior Court.




      Step 1: After completing the Civil Case Cover Sheet (Judicial Council form CM-010), find the exact case type in
               Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.


      Step 2: In Column B, check the box for the type of action that best describes the nature of the case.


      Step 3: In Column C, circle the number which explains the reason for the court filing location you have
                   chosen.

                                            Applicable Reasons for Choosing Court Filing Location (Column C)

1. Class actions must be filed in the Stanley Mosk Courthouse, Central District.       7. Location where petitioner resides.
2. Permissive filing in central district.                                              8. Location wherein defend ant/respondent functions wholly.
3. Location where cause of action arose.                                               9. Location where one or more of the parties reside.
4. Mandatory personal injury filing in North District.                               10. Location of Labor Commissioner Office.
                                                                                     11. Mandatory filing location (Hub Cases — unlawful detainer, limited
5. Location where performance required or defendant resides.
                                                                                     non-collection, limited collection, or personal injury).
6. Location of property or permanently garaged vehicle.




                                 A                                                          B                                                         C
                     Civil:dasa Cover Sheet                                           Type:of Action                                          Applicab[e Reasons -
                          Category. No:                                              (Check only. one) ..' ... .. .                            See Step 3:Above.:

                             Auto (22)              ❑ A7100 Motor Vehicle - Personal Injury/Property DamageM/rongful Death                1, 4, 11

                     Uninsured Motorist (46)        ❑ A7110 Personal Injury/Property DamageNVrongful Death — Uninsured Motorist           1, 4, 11


                                                    ❑ A6070 Asbestos Property Damage                                                      1, 11
                          Asbestos (04)
                                                    ❑ A7221 Asbestos - Personal InjuryM/rongful Death                                     1, 11
   ~ o
   o.
   os F-
                       Product Liability (24)       ❑ A7260 Product Liability (not asbestos or toxic/environmental)                       1, 4, 11
   a m
   ~  d
   Zo
   ~   3                                            ❑ A7210 Medical Malpractice- Physicians & Surgeons                                    1, 4, 11
   ~ ...            Medical Malpractice (45)
       cm                                           ❑ A7240 Other Professional Health Care Malpractice                                    1, 4, 11
   ia
   ~ a o
   o
   N
      ig
                                                    ❑ A7250 Premises Liability (e.g., slip and fall)
    a`3 ~                                                                                                                                 1, 4, 11
   a cc                  Other Personal
   `m E                  Injury Property            ❑ A7230 Intentional Bodily Injury/Property DamageNVrongful Death (e.g.,               1, 4, 11
                        Damage Wrongful                      assault, vandalism, etc.)
                           Death (23)                                                                                                     1' 4' 11
                                                    ❑ A7270 Intentional Infliction of Emotional Distress
                                                                                                                                          1, 4, 11
                                                    ❑ A7220 Other Personal Injury/Property DamageM/rongful Death




   LASC CIV 109 Rev. 12/18
                                                   CIVIL CASE COVER SHEET ADDENDUM                                                     Local Rule 2.3
   For Mandatory Use
                                                      AND STATEMENT OF LOCATION                                                           Page 1 of 4
     Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 26 of 50 Page ID #:44


SHORTTITLE: PleaSe GlmRle MY PubllShing, Inc. et al. v. EMI April Music, InC.                 CASE NUMBER



                           A                                                         B.                                                  C Applicable
                Civil Case Cover Sheet                                         Type of Acticjn.                                   Reasons - See Step 3
                      Category No.                                            (Check orily one)                                         Above

                  Business Tort (07)          ❑ A6029 Other Commercial/Business Tort (not fraud/breach of contract)               1, 2, 3
  .~ t:
      0
   a~ F             Civil Rights (08)         ❑ A6005 Civil Rights/Discrimination                                                 1, 2, 3
   at
   O R
  d d               Defamation (13)           ❑ A6010 Defamation (slander/libel)                                                  1, 2, 3
  ~w
  ~c rn
  -                    Fraud (16)             ❑ A6013 Fraud (no contract)                                                         1, 2, 3
  co co
  0 3_                                        ❑ A6017 Legal Malpractice                                                           1, 2, 3
  (`D        Professional Negligence (25)
  a.  ~                                       ❑ A6050 Other Professional Malpractice (not medical or legal)                       1, 2, 3
  1~
  O N
      E
  Z 0
                       Other (35)             ❑ A6025 Other Non-Personal Injury/Property Damage tort                              1, 2, 3


    c         Wrongful Termination (36)       ❑ A6037 Wrongful Termination                                                        1, 2, 3
    a~
    E
    >.
    O                                         ❑ A6024 Other Employment Complaint Case                                             1, 2, 3
    c           Other Employment (15)
    E                                         ❑ A6109 Labor Commissioner Appeals                                                  10
    w

                                              ❑ A6004 Breach of Rental/Lease Contract (not unlawful detainer or wrongful
                                                                                                                                  2,5
                                                       eviction)
             Breach of ContracU Warranty                                                                                          2, 5
                         (06)                 ❑ A6008 ContractNVarranty Breach -Seller Plaintiff (no fraud/negligence)
                   (not insurance)            ❑ A6019 Negligent Breach of ContractM/arranty (no fraud)                            1' 2' 5
                                                                                                                                  1, 2, 5
                                              ❑ A6028 Other Breach of Contract/Warranty (not fraud or negligence)

                                              ❑ A6002 Collections Case-Seller Plaintiff                                           5, 6, 11
                    Collections (09)
                                              ❑ A6012 Other Promissory Note/Collections Case                                      5,11
                                              ❑   A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt                5, 6, 11
                                                         Purchased on or after JanuarV 1 2014

               Insurance Coverage (18)        ❑ A6015 Insurance Coverage (not complex)                                            1, 2, 5, 8

                                              ❑ A6009 Contractual Fraud                                                           1, 2, 3, 5
                 Other Contract (37)          ❑ A6031 Tortious Interference                                                       1, 2, 3, 5
                                              0 A6027 Other Contract Dispute(not breachTinsurance/fraud/negligence)               1, 2, 3, 8, 9

               Eminent Domain/Inverse
                                              ❑ A7300 Eminent Domain/Condemnation                 Number of parcels              2,6
                 Condemnation (14)
   N
                Wrongful Eviction (33)        ❑ A6023 Wrongful Eviction Case                                                     2,6

                                              ❑ A6018 Mortgage Foreclosure                                                       2,6
               Other Real Property (26)       ❑ A6032 Quiet Title                                                                2,6
                                              ❑ A6060 Other Real Property (not eminent domain, landlord/tenant, foreclosure)     2,13

            Unlawful Detainer-Commercial
                                              ❑ A6021 Unlawful Detainer-Commercial (not drugs or wrongful eviction)              6,11
                         (31)
             Unlawful Detainer-Residential
                                              ❑ A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)             6.11
                          32
                 Unlawful Detainer-
                                             ❑ A6020FUnlawFul Detainer-Post-Foreclosure                                          2, 6, 11
                Post-Foreclosure 34

             Unlawful Detainer-Drugs (38)     ❑ A6022 Unlawful Detainer-Drugs                                                    2, 6, 11



                                             CIVIL CASE COVER SHEET ADDENDUM                                                   Local Rule 2.3
LASC CIV 109 Rev. 12/18
                                                AND STATEMENT OF LOCATION                                                        Page 2 of 4
For Mandatory Use
      Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 27 of 50 Page ID #:45


SHORT TiTLE: Please Gimme My Publishing, Inc. et al. v. EMI April Music, Inc.                CASE NUMBER



                         .A                                                          B                                C Applicable ".
                CivitCase Cover Sheet                                         Type. af Action                      Reasons - See Step 3
                     Category No.                                            (Check orily one)                           Above

                 Asset Forfeiture (05)        ❑ A6108 Asset ForFeiture Case                                        2, 3, 6

               Petition re Arbitration (11)   ❑ A6115 Petition to Compel/ConfirmNacate Arbitration                 2,5
    3
    d
   .~
    d                                         ❑ A6151 Writ - Administrative Mandamus                               2,8
   ov
   m
   .~            Writ of Mandate (02)         ❑ A6152 Writ - Mandamus on Limited Court Case Matter                 2
   =a
    ~                                         ❑ A6153 Writ - Other Limited Court Case Review                       2
    ~

              Other Judicial Review (39)      ❑ A6150 Other Writ /Judicial Review                                  2,8


            AntitrustlTrade Regulation (03)   ❑ A6003 Antitrust/Trade Regulation                                   1, 2, 8
    e
    0
    ~.
    m          Construction Defect (10)       ❑ A6007 Construction Defect                                          1, 2, 3
    _rn
    _1
              Claims Involving Mass Tort
    axi                                       ❑ A6006 Claims Involving Mass Tort                                   1, 2, 8
    c                    (40)
    E
    0
    U          Securities Litigation (28)     ❑ A6035 Securities Litigation Case                                   1, 2, 8
    Z.
    ~9                Toxic Tort
    c                                         ❑ A6036 Toxic Tort/Environmental                                     1, 2, 3, 8
    0             Environmental (30)
   ~N
   .;
    0         Insurance Coverage Claims
    a                                         ❑ A6014 Insurance Coverage/Subrogation (complex case only)           1, 2, 5, 8
                from Complex Case (41)

                                              ❑ A6141 Sister State Judgment                                        2, 5, 11
                                              ❑ A6160 Abstract of Judgment                                         2,6

                       Enforcement            ❑ A6107 Confession of Judgment (non-domestic relations)              2,9
                     of Judgment (20)         ❑ A6140 Administrative Agency Award (not unpaid taxes)               2,8
                                              ❑ A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax     2,8
                                              ❑ A6112 Other Enforcement of Judgment Case                           2, 8, 9


                        RICO (27)             ❑ A6033 Racketeering (RICO) Case                                     1, 2, 8

                                              ❑ A6030 Declaratory Relief Only                                      1, 2, 8

                  Other Complaints            ❑ A6040 Injunctive Relief Only (not domestic/harassment)             2,8
              (Not Specified Above) (42)      ❑ A6011 Other Commercial Complaint Case (non-tortJnon-complex)       1, 2, 8
                                              ❑ A6000 Other Civil Complaint (non-tort/non-complex)                 1, 2, 8

                Partnership Corporation
                                              ❑ A6113 Partnership and Corporate Governance Case                    2,8
                   Governance (21)

                                              ❑ A6121 Civil Harassment With Damages                                2, 3, 9
                                              ❑ A6123 Workplace Harassment With Damages                            2, 3, 9
                                              ❑ A6124 Elder/Dependent Adult Abuse Case With Damages                2, 3, 9
                  Other Petitions (Not
                 Specified Above) (43)        ❑ A6190 Election Contest                                             2
  n U                                         ❑ A6110 Petition for Change of Name/Change of Gender                 2, 7
                                              ❑ A6170 Petition for Relief from Late Claim Law                      238
                                              ❑ A6100 Other Civil Petition                                         2, 9




                                              CIVIL CASE COVER SHEET ADDENDUM                                    Local Rule 2.3
 LASC CIV 109 Rev. 12/18
                                                 AND STATEMENT OF LOCATION                                         Page 3 of 4
 For Mandatory Use
L
              Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 28 of 50 Page ID #:46


                                                                                           CASE NUMBER
    sHORTTiTLE: Please Gimme My Publishing, Inc. et al. v. EMI April Music, Inc.



Step 4: Statement of Reason and Address: Checkthe appropriate boxes forthe numbers shown under Column Cforthe
                type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
                (No address required for class action cases).

                                                                          ADDRESS:
      REASON:                                                                                      111 N. HIII St.
                                                                                              Los Angeles, CA 900 12
       01.22.03.04.05.06.07. 08.2 9.010.0 11.



      CITY:                                     STATE:        ZIP CODE:


      Los Angeles                               CA        ~   90012

Step 5: Certification of Assignment: I certify that this case is properly filed in the Central                                        District of
                 the Superior Court of California, County of Los Angeles [Code Civ. Proc., §392 et seq., and Local Rule 2.3(a)(1)(E)].




                   lanuary 25, 2019                                                                 e~•--
                                                                                                      ~  , ,~,,,~,°.'`-----_._.
     Dated:
                                                                                        (SIGNATURE OF ATTORNEY/FILING PARTY)




     PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
     COMMENCE YOUR NEW COURT CASE:

          1. Original Complaint or Petition.
          2. If filing a Complaint, a completed Summons form for issuance by the Clerk.
          3. Civil Case Cover Sheet, Judicial Council form CM-010.

          4. Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev.
             02/16).
              5. Payment in full of the filing fee, unless there is court order for waiver, partial orscheduled payments.
              6. A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintifF or petitioner is a
                 minor under 18 years of age will be required by Court in order to issue a summons.

              7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
                 must be served along with the summons and complaint, or other initiating pleading in the case.




                                                CIVIL CASE COVER SHEET ADDENDUM                                             Local Rule 2.3
      LASC CIV 109 Rev. 12/18
                                                   AND STATEMENT OF LOCATION                                                  Page 4 of 4
      For Mandatory Use
Case
4    2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 29 of 50 Page ID #:47




                                        VOLUNTARY EFFICIENT LITIGATION STIPULATIONS

                      M
                      IN*)                 The Early Organizational Meeting Stipulation, Discovery
                                        Resolution Stipulation, and Motions in Limine Stipulation are
  Superlor Court of Califomia
  County of Los Angetes
                                        voluntary stipulations entered into by the parties. The parties
                                        may enter into one, two, or all three of the stipulations;
                                        however, they may not alter the stipulations as written,
                                        because the Court wants to ensure uniformity of appiication.
  Los Angeles County
  13ar Association                      These stipulations are meant to encourage cooperation
  Litigation Sectlon

  Los Angefes County
                                        between the parties and to assist in resolving issues in a
  Bar Association Labor and
  Employment Law Section                manner that promotes economic case resolution and judicial
                                        efficiency.
          ~~.FK~LI&i#fid
           :. ..:.................:.:
           ni >as An~ri2s"
                                            The following organizations endorse the goal ot
  Consumer Attomeys
  Association of Los Angeles            promoting efficiency in litigation and asdc that counsel
                                        consider using these stipulations as a voluntary way to
                            ~           promote communications and procedures among counsel
                                        and with the court to fairly resolve issues in their cases.

                      .                 ♦Los Angeles County Bar Association Litigation Section♦
                  .f.-


  Southern California
  Defense Counsel
                                                  ♦Los Angeles County Bar Association
                                                      Labor and Employment Law Section♦

  Association of
  Business Trtai Lawyers                    ♦Consumer Attorneys Association of Los Angeles♦

                               ~                 ♦Southern California Defense Counsel♦


                                                ♦Association of Business Trial Lawyers♦

  California Employment
  Lawyers Association
                                             ♦California Employment Lawyers Association♦

     LACIV 290 (NEVV)
     t.ASC Approved 4-11
     For Optional Usee
Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 30 of 50 Page ID #:48




NAME AND AODRESS OF ATlORHEY OR PARTY NATNOUT ASSORNEY: ,                 STATE 6M1Fi NUME6£R    wt*1.4mC1e+K. FN fiump




           TELEPHONE NO.:                                   FAX NO. (opiional):
 ff-MAII ADORESS (OpUonal):
     ATTORNEY FOR Name :
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES




                     STIPULATION — DISCOVERY RESOLUTION

       This stipulation is intended to provide a fast and informal resoiution of discovery issues
       through limited paperwork and an Informal conference with the Court to aid in the
       resofution of the issues.

       The parties agree that:

       1. Prior to the discovery cut-off in this action, no discovery motion shall be filed or heard uniess
          the moving party first makes a written request for an Informal Discovery Conference pursuant
          to the terms of this stipulation.

       2. At the Informal Discovery Conference the Court will consider the dispute presented by parties
          and determine whether it can be resolved informally. Nothing set forth herein will preclude a
          party from making a record at the conclusion of an Informal Discovery Conference, either
          orally or in writing.

       3. Following a reasonable and good faith attempt at an informal resolution of each issue to be
          presented, a party may request an Informal Discovery Conference pursuant to the following
          procedures:

                   a. The party requesting the Informal Discovery Conference will:

                       i.      File a Request for Informai Discovery Conference with the clerk's office on the
                               approved form (copy attached) and deliver a courtesy, conformed copy to the
                               assigned department; '

                      ii.      Include a brief summary of the dispute and specify the reiief requested; and

                     iii.      Serve the opposing party pursuant to any authorized or agreed method of service
                               that ensures that the opposing party receives the Request for Informal Discovery
                               Conference no later than the next court day following the filing.

                   b. Any Answer to a Request for Informal Discovery Conference must:

                       i.      Also be fiied on the approved form (copy attached);

                      ii.      Include a brief summary of why the requested reiief shouid be denied;
       LACIV 036 (new)
       I.ASC Appmved 04111                       STfPULATION — DfSCOVERY RESOLUTION
       For optional Use                                                                                          Page 1 af 3
Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 31 of 50 Page ID #:49



    Wioar mlE~~                                                                  Gdl9E tA1M0ER:'




                  iii.   Be filed within two (2) court days of receipt of the Request; and

                  iv.    Be served on the opposing party pursuant to any authorized or agreed upon
                         method of service that ensures that the opposing party receives the Answer no
                         later than the next court day following the filing.

         c. No other pleadings, including but not limited to exhibits, declarations, or atfachments, will
            be accepted.

         d. If the Court has not granted or denied the Request for Informal Discovery Conference
            withfn ten (10) days following the filing of the Request, then it shall be deemed to have
-           been denied. - If the Court acts on the Request, the parties will be notified whether the
            Request for Informal Discovery Conference has been granted or denied and, if grranted,
            the date and time of the Informal Discovery Conference, which must be within twenty (20)
            days of the filing of the Request for Informal Discovery Conference.

         e. If the conference is not held within twenty (20) days of the filing of the Request for
            Informal Discovery Conference, unless extended by agreement of the parties and the
            Court, then the Request for the Informal Discovery Conference shall be deemed to have
            been denied at that time.

    4. If (a) the Court has denied a conference or (b) one of the time deadlines above has expired
       without the Court having acted or (c) the Inforrnal Discovery Conference is concluded without
       resolving the dispute, then a party may file a discovery motion to address unresolved issues.

    5. The parties hereby further agree that the time for making a motion to compel or other
       discovery motion is tolled from the date of filing of the Request for Informal Discovery
       Conference until (a) the request is denied or deemed denied or (b) twenty (20) days after the
       filing of the Request for Informal Discovery Conference, whichever is earlier, unless extended
       by Order of the Court.

         It is the understanding and intent of the parties that this stipulation shall, for each discovery
         dispute to which it applles, constitute a writing memorializing a"specific later date to which
         the propounding [or demanding or requesting] party and the responding party have agreed in
         writing," within the meaning of Code Civil Procedure sections 2030.300(c), 2031.320(c), and
         2033.290(c).

    6. Nothing herein will preclude any party from applying ex parte for appropriate relief, including
       an order shortening time for a motion to be heard conceming discovery.

    7. Any party may terminate this stipulation by giving twenty-one (21) days notice of intent to
       terminate the stipulation.

    8. References to "days" mean calendar days, unless otherwise noted. If the date for performing
       any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then the time
       for performing that act shall be extended to the next Court day.




    LASC Approved 04111             STIPULATION — DISCOVERY RESOLUTION
    For Optional Use                                                                               Page 2 of 3
Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 32 of 50 Page ID #:50



   5110Rf TRLE.                                                         CASE. NUI!$'yRa




   The following parfies stipeslate:

  Date:
                                                        ~.r
                      (TYPE OR PR1NT NAME)                            (ATTORNEY FOR PLAFNTIFF)
  Date:
                                                        ,
                                                        r
                      (TYPE OR PRiNT NAME)                           (ATTORNEY FOR OEFENOANT)
  Date:
                                                        s
                      (TYPE OR PRINT NAME)                           (ATTORNEY FOR DEFENDANT)
  Date:
                                                        r
                      (TYPE OR PR1NT NAME)                           (ATTORNEY FOR OEFENDANT)
   Date:
                                                        ~
       -          -   (TYPE OR PRlNT NAME)                    (ATTORNEY FOR                           1
  Date:
                                                        r
                      (TYPE OR PRINT NAME)                    (ATTORNEY FOR                            S
  Date:
                                                        ~
                                                        r
                      (TYPE OR PRINT NAME)                    (ATTORNEY FOR                           }




                                                                                                               ®




  ~sc A~r~Yed oan 1                  STIPULATION —®iSCOVERY RESOlUTION
  For Optional Use                                                                               Page 3 of 3
            Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 33 of 50 Page ID #:51




           lWAE AND AODREBS OF ATTORNEY OR PARTY 1NIHOUT ATTORNEY."                 BTATE SAR NUMBER             RamM 1. Qerk'f fiN Wmp




                     TELEPHONE NO.:                                   FAX NO. (Optional):
            E•MAIL ADDRESS (Optionalq:
               ATTORNEY FOR Name :
            SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
           COURTHOUSE ADDRESS:

           PLAlNTIFF;

           DEFENDANT:

                                                                                                       CASE NUtdt3ER:
                      STIPULATION — EARLY ORGANIZATIONAL MEETING

                This stipulation is intended to encourage cooperation among the parties at an early stage in
--.----     -- the-litigation and to assist the parties in efricient case resolution.
                  The parties agree that:
    ----- ---   --1.- -T-he parties commit -to--conduct an initial conference (in-person or via teleconference or via
                       videoconference) within 15 days from the date this stipulation is signed, to discuss and consider
                       whether there can be agreement on the following:
                        a. Are motions to challenge the pleadings necessary? If the issue can be resolved by
                            amendment as of right, or if the Court wouid allow leave to amend, could an amended
                           -complaint resolve most or all of the issues a demurrer might otherwise raise? If so, the parties
                            agree to work through pleading issues so that a demun-er need only raise issues they cannot
                            resolve. Is the issue that the defendant seeks to raise amenable to resoiution on demun•er, or
                            would some other type of motion be preferable? Could a voluntary targeted exchange of
                            documents or information by any party cure an uncertainty in the pleadings?
                        b. Initial mutual exchanges of documents at the "core" of the Iitigation. (For example, In an
                           employment case, the employment records, personnel fiie and documents relating to the
                           conduct in question could be considered "core." In a personal injury case, an incident or
                           police report, medical records, and repair or maintenance records could be considered
                           "core.");
                        c. Exchange of names and contact information of witnesses;
                        d. Any insurance agreement that may be available to satisfy part or all of a judgment, or to
                           indemnify or reimburse for payments made to satisfy a judgment;
                        e. Exchange of any other information that might be helpful to facilitate understanding, handling,
                           or resoiution of the case in a manner that preserves objections or privileges by agreement;
                        f. Controlling issues of law that, if resolved early, will promote effciency and economy in other
                           phases of the case.: Also; when and how such issues can be presented to the Court;
                        g. Whether or when the case should be scheduled with a settfement afficer, what discovery or
                           court ruling on legal issues is reasonably required to make settlement discussions meaningful,
                           and whether the parties wish to use a sitting judge or a private mediator or other options as
                  LACIV 229 (Rev 02/15)
                  LASCApproved04/11                STIPULATION — EARLY ORGANIZ.ATIONAL MEETING
                  For Optlonal Use                                                                                                Page 1 of 2
Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 34 of 50 Page ID #:52



      Sr1aRT tRIE,:                                                                    cnSE "UM6ea




                   discussed in the "Aiternative Dispute Resolution (ADR) Information Pacicage" served with the
                   complaint;

            h. Computation of damages, including documents, not privileged or protected from disciosure, on
                   which such camputation is based;

            i. Whether the case is suitable for the Expedited Jury Trial procedures (see information at
               www.iacourt.ora under ~Civil" and then under "General InformatJon").
      2.           The time for a defending party to respond to a complaint or cross-compiaint will be extended
                   to                         for the compiaint, and                            for the cross-
                            (INSERT DATE)                                       (INSERT DATE)
                   complaint, which is comprised of the 30 days to respond under Govemment Code § 68616(b),
 -                 and the 30 days permitted by Code of Civil Procedure section 1054(a), good cause having                 -
                   been found by the Civil Supenrising Judge due to the case managernent benefits provided by
                   this Stipulation. A copy of the Genera) Order can be found at www.lacourt.org under °Civif',
                   ciick on "General Information", then ciick on "Voluntary 6ffcient Zitigation Stipulations".
 - 3.-             The parties wili prepare a joint report titled "Joint Status Report Pursuant to Initial Conference
                   and Early Organizationai Meeting Stipulation, and if desired, a proposed order summarizing
                   results of their meet and confer and advising the Court of any way it may assist the parties'
                   efficient conduct or resolution of the case. The parties shall attach the Joint Status Report to
                                                                                                                               -   -
                   the Case Management Conference statement, and fiie the documents when the CMC
                   statement is due.

      4.           References to "days" mean caiendar days, .unless otherwise noted. if the date for performing
                   any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then the time
                   for performing that act shall be extended to the next Court day
      The following parties stipulate:

      Date:::
                                                                    i
                      (TYPE OR'PRINT NAME)                                       (ATTORNEY FOR PLAINTIFF)
      Date:
                                                                    >
                      (TYPE OR PRINT NAME)                                      (ATTORNEY FOR DEFENDANT)
      Date,
                                                .   .   ....        ~             _.
                      - (TYPE OR PRINT NAME)                                    (ATTORNEY FOR DEFENDANT)
      Date::.
                                                                    ~
       .      ..
                                                                        :
                      (TYPE OR PRINT NAME) `                                    (ATTORNEY FOR DEFENDANT)
      Date;
                                                                    .~

  `                   (TYPE OR PRINT NAME)                                  (ATTORNEY FOR                          }
      Date:.
                                                                    r
                      (TYPE OR PRINT NAME)                                  (ATTORNEY FOR                          }
      Date:

                                                                 ~ i
                      (TYPE OR PRINT NAME)                                  (ATTORNEY FOR                          )




      LACIV 229 (Rev 02115)
      LASC Appraved 04/11        STIPULATION — EARLY ORGANIZATIONAL MEETING                                  Page 2 af 2
    Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 35 of 50 Page ID #:53




    N0.AIE ANO AOORESS OF ATTORNEY OR PARTY YAT11oUT ATTORNEYt                 STATE BAR NUNOER                       Rrkwd Td OlEKs Fl. Stamp




             TELEPHONE NO.:                                      FAX NO, (Optfonal};:
I   E-MAIL ADDRE55 (ODtlonaO:


                                          OF




                                                                                                             GA5ENUMB'
                                                                                                                     Rfl.'                          (
I                    - INFORMAL DISCOVERY CONFERENCE
                   (pursuant to the Discovery Resolution Stipulation of the parties)                     I
          1. This document relates to:
                 ❑     Request for Informal Discovery Conference
                 ❑     Answer to Request for informal Discovery Conference
          2. Deadline for CQurt t0 decide on Request:                   (insert date 10 calendar days foifowing Bpng of
                 Ihe Request),
          3. Deadline for Court to hold Informal Discovery Conference:                                                   (insert date 20 cafendar
                 days follovAng Ming of the Request).
           4. For a Request for Informal Discovery Conference, briefly describe the nature of the
              discovery dispute, including the facts and legal arguments at issue. For an Answer to
              Request for_informal Discovery Conference, brieflv describe why the Court should deny
             -ine requeszea-alscovery, incwaing tne Tacts ana legai arguments at Issue.




          I.ACIV 094(naw)
          LASC Approved 04/11                           INFORMAL DISCOVERY CONFERENCE
          For Oplionai Use                     (pursuant to the Discovery Resolution Stipulation of the parties)
      Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 36 of 50 Page ID #:54




      NA►tElltdp AOORESB OF ATTORNEY OR PARTY WRHOUT ATTORNEY:                  STATE BAR NUAEt£R            Resa-d fer M.W. FA StLmp



                                 t




                TELEPHONE NO.:                                   FAX NO, (pptiorcal):
       E-MAIL ADDRESS lOpUoRal):
          ATTORNEY FOR Name :
      SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
      COURTHOUSEADDRESS:

      PLAlNTIFF:

      DEFENDANT:

                -     -     - -- ---- -~ -     -                                                    CASE NUMBEfi:

      -              STIPULATION AND ORDER - MOTIONS IN LIMINE --- -


--   --- --This -stipulation -is intended to -provide fast and informal resotution of evidentiary
           issues through diligent efforts to define and discuss such issues and limit paperwork.

             The parties agree that:
            1. At least       days before the final status conference, each party wili provide all other
               parties with a list containing a one paragraph explanation of each proposed motion in
               limine. Each one paragraph explanation must identify the substance of a single proposed
                    motion in limine and the grounds for the proposed motion.

             2.- The - parties thereafter will meet and confer, either in person or via teleconference or
                 videoconference* concerning all proposed motions in limine. In that meet and confer, the
                    parties will determine:

                    a. -Whether -the parties can stipulate to any of the proposed motions. If the parties so
                       stipulate, they may file a stipulation and proposed order with the Court.
                    b. Whether any of the proposed motions can be briefed and submitted by means of a
                       short joint statement of issues. For each motion which can be addressed by a short
                       joint statement of issues, a short joint statement of issues must be filed with the Court
                       10 days prior to the final status conference. Each side's portion of the short joint
                       statement of issues may not exceed three pages. The parties will meet and confer to
                       agree on a date and manner for exchanging the parties' respective portions of the
                          short joint statement of issues and the process for fiiing the short joint statement of
                          issues.

            3. Alt proposed motions in limine that are not either the subject of a stipulation or briefed via
                    a short joint statement of issues will be briefed and filed in accordance with the Califomia
                    Rules of Court and the Los Angeles Superior Caurt Rules.




             LASC Appnsved 04111               STIPULATION AND ORDER - MOTIONS IN LIMINE
            For Optional Use                                                                                                  Page 1 of 2
Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 37 of 50 Page ID #:55



   BH6RTililf:   -- -                                                CASE NURr,pCq;




   The following parties stipulate:
   Date:
                                                    d------                                  --               -

                  (TYPE OR PRINT NAME)                          (ATTORNEY FOR PLAINTIFF)
   Date:
                                                    ~

                  (TYPE OR PRINT NAME)                         (ATTORNEY FOR DEFENDANT)
   Date:
                                                    i
                  (TYPE OR PRINT NAME)                         (ATTORNEY FOR DEFENDANT)
   Date:                                                       -                                   - --       --
                                                   r-

                  (TYPE.OR PRINT NAME)                         (ATTORNEY FOR DEFENDANT)
   Date:
                                                   ~,   -- -      -- --    -    -
                                                   r
                  (TYPE OR PRINT NAME)                  (ATTORNEY FOR                        )
   Date:
                                                   w
                                                   r
      -          (TYPE OR PRINT NAME)                   (ATTORNEY FOR                        )            -
   Date:

                  (TYPE OR PRINT NAME)                  (ATTORNEY FOR                        )



   THE COURT SO ORDERS.

    Date:
                                                                     JUDICIAL OFFICER




  LACIV 075 (new)
  LASC Approved QA/11       STIPULATION AND ORDER — MOTlONS IN LIMINE                   P W 2 02
     Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 38 of 50 Page ID #:56




                             Superior Court of California
      -                              Cou nty of Los Angeles




                 ALTERNATIVE DISPUTE RESOLUTION (ADR)
- - --                  INFORMATION PACKET


                  The person who files a civil lawsuit (plaintiff) must include the ADR inforrnation
                  Packet with the complaint when sen►ing the defendant. Cross-complainants must
                  serve the ADR Information Packet on any new parties named to the action
                  together with the cross-complaint.
                  There are a number of ways to resolve civil disputes without having to sue
                 _someone. These alternatives to a lawsuit are known as alternative dispute
                  resolution (ADR).
                  In ADR, trained, impartial persons decide disputes or help parties decide disputes
                  thernselves. These persons are called neutrals. For example, in mediations, the
                  neutral is the mediator. Neutrals normally are chosen by the disputing parties or by
                  the court. Neutrals can help resolve disputes without having to go to court.




   LAADR 005 (Rev. 03/17)
   LASC Adopted 10-03
   Cal. Rules of Court, rule 3.221
            Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 39 of 50 Page ID #:57




           Advantages of ADR
               •   Often faster than going to trial
               • Often Iess expensive, saving the litigants court costs, attorney's fees and expert fees.
               • May permit more participation, allowing parties to have more control over the outcome.
               • - Allows for flexibility in choice of ADR processes and resolution of the dispute.
              ~--_,Fosters cooperation by a0owing-parties to work together with the neutral to resolve the dispute and
                   mutually agree to remedy.
               • There are fewer, if any, court appearances. Because ADR can be faster and save money, it can reduce
                   stress.

        -- __ Disadvantages of ADR - ADR may not be suitable for every dispute.
--------•-1f ADR is binding,#he-parties=normally give up most court protections, inciuding a decision by a judge or
            _   -= jury under formal rules of evidence and procedure, and review for legal error by an appellate court.
               • _ADR may not be effective if it takes place before the parties have sufficient information to resolve the
                  dispute.
               • The neutraf may charge a fee for his or her services.
               • If the dispute is not resolved through ADR, the parties may then have to face the usual and traditional
                                                                                        - -- - -- -- - -          -
                  costs of trial, such as attorney's fees and expert fees.



           The Most Common Types of ADR

               •   Mediation

                   In_mediation, a neutral-(the mediator) assists the parties in reaching a mutually acceptable resolution   _
       --          of their dispute. Unlike lawsuits or sorne other types of ADR, the parties, rather than the mediator,
                   decide how the dispute is to be resoived.

   -        -- --- ■ - Mediation is particularly effective when the parties have a continuing relationship, like
       __.                neighbors or business people. Mediation is also very effective where personal feelings are
 =-_ ---- _- -_-- =-getting in the way of a resolution. This is because mediation normally gives the parties a chance
                             to express their feelings and find out how the other sees things.

                       ■ Mediation may not be effective when one party is unwilling to cooperate or compromise or ,
                         when one of the parties has a significant advantage in power over the other. Therefore, it may
                         not be a good choice if the parties have a history of abuse or victimization.




           IAADR 005 (Rev. 03/17)
           LASC Adopted 10-03
           Cal. Rules of Court, rule 3.221

                                                                  Page 2 of 4
            Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 40 of 50 Page ID #:58




                       ■ Arbitration

                             In arbitration, a neutral person called an "arbitrator" hears arguments and evidence from each
                            _side and then decides the outcome of the dispute. Arbitration is typically less formai than a
     -   -_= -- ==--trial, and the rules of evidence may be relaxed. Arbitration may be either "binding" or "non-.
                             binding." Binding arbitration means the parties waive their right to a trial and agree to accept -
               _.. .._. __ . the arbitrator's decision as final. Non-binding arbitration means that the parties are free to
                             request a trial if they reject the arbitrator's decision.

                             Arbitration is best for cases where the parties want another person to decide the outcome of
                             their dispute for them but would like to avoid the formality, time, and expense of a trial. It may
                   ----also-be=appropriate for compiex matters where the parties want a decision-maker who has- -
                        training or experience in the subject matter of the dispute.


 -                     ■     Mandatory Settlement Conference (MSC)                                    -

                             Settlement Conferences are appropriate in any case where settlement is an option.
-- -- ---             --Mandatory-Settiement-Conferences are ordered by the Court and are often held near the date
                          a case is set for trial. The parties and their attorneys meet with a judge who devotes his or her
                           ___time_exclusiveiy to preside over the MSC. The judge does not make a decision in the case but
                             assists the parties in evaluating the strengths and weaknesses of the case and in negotiating a
                             settlement.

                             The Los-Angefes Superior Court Mandatory Settlement Conference (MSC) prograrn is free of
                          charge and staffed by experienced sitting civil judges who devote their time exclusively to
                       : presiding over MSCs. The judges participating in the judicial MSC program and their locations
                       _ are identified in the List of Settlement Officers found on the Los Angeles Superior Court website
                             at http://www.lacourt.ors/. This program is avaiiable in general jurisdiction cases with
                            represented parties from independent calendar (IC) and Central Civil West (CCW) courtrooms.
                           — In addition, on an ad hoc basis, personal injury cases may be referred to the program on the
                             eve of trial by the personal injury master calendar courts in. the Stanley Mosk Courthouse or the
                             asbestos caiendar court in CCW.

                          In order to access the Los Angeles Superior Court MSC Program the judge in the IC courtroom,
                 ------ the-CCW Courtroom or the personal injury master calendar courtroom must refer the parties to
                          the program. Further, all parties must complete the information requested in the Settlement
                             Conference Intake Form and email the completed form to mscdeptl8@lacourt.org.




          LAADR 005 (Rev. 03/17)
          LASC Adopted 10-03
          Cal. Rules of Court, ruie 3.221

                                                                    Page 3 of 4
               Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 41 of 50 Page ID #:59




             Additional Information

             To locate a dispute resolution program or neutral in your community:

-      ---- --•- - Contact the-Caiifornia Department of Consumer Affairs (www.dca.ca.eovl-Consumer Information                 -
                       Center toll free at 800-952-5210, or;                                    -
            _      •   Contact the  local bar association (http://www.lacba.org/) or;
    __-:- -'-- -_ _• -=Look in a tefephone directory or search online for "mediators; or "arbitrators."

             There may be a charge for services provided by private arbitrators and mediators..


--------A]ist of-approved State Bar Approved Mandatory Fee Arbitration programs is available at
 - - - htt,p://calbar:ca:eov/Attorneys/MemberServices/FeeArbitration/ApprovedProerams.aspx#19


             To request information about, or assistance with, dispute resolution, cali the number listed below. Or you may
             call a Contract Provider agency directiy. A list of current Contract Provider agencies in Los Angeles County is
             avaiiable at the link beloriv.                                         -- -- -

             httR:I/css.lacounty.gov/programs/dispute-resolution-program-drp/



                                               County of Los Angeles Dispute Resolution Program
     -- -                                              3175 West 6th Street, Room 406
                  -                                       Los Angeles, CA 90020-1798       -
                                                              TEL: (213) 738-2621
                                                              FAX: (213) 386-3995




             LAADR 005 (Rev. 03/17)
             I.ASC Adopted 10-03
             Cal. Rules of Court, rule 3.221

                                                                  Page 4 of 4
        Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 42 of 50 Page ID #:60




NAME, ADDRESS, AND TELEPHONE NUMBER OFATiORNEY OR PARTY WITHOUT ATTORNEY:   I   STATE BAR NUMBER:               ReservedlorClerKs Fi7e Stamp
QUINN EMANUEL URQUHART & SULLIVAN, LLP                                            304554
Aaron Perahia
865 S. Figueroa st., lOth Fl.                                                                               ~%~WFORMED COPy
Los Angeles, CA 90017                                                                                          ORIGINALfILBD
(213) 443-3000                                                                                              super ior Court of CalHomia
                                                                                                              County of Losqngefes
ATTORNEYFOR Name:Plaintiffs Please Gimme                     Publishin , Inc., et al.
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES                                                             FEB 14 2019
COURTHOUSEADDRESS:
111 N. Hill St., Los Angeles, CA 90012
PLAINTIFFIPETITIONER:                                                                                  erri R. Carter, ExecuWe (Wcer/Cferk
Please Gimme My Publishing, Inc. , et               al .                                                  By: Isabel Jaime, Deputy
DEFENDANTIRESPONDENT:
EMI April Music, Inc., et al.
                                                                                                       CASENUMBER:
                PEREMPTORY CHALLENGE TO JUDICIAL OFFICER
                         Code Civ. Proc., § 170.6                                                      19STCV02732



                         Name of Judicial Officer: (PRINT)                                  Dept. Number:

                         Hon. Michael L. Stern                                              62


                             ® Judge                        ❑ Commissioner                          ❑ Referee

I am a party (or attorney for a party) to this action or special proceeding. The judicial officer named
above, before whom the trial of, or a hearing in, this case is pending, or to whom it has been
assigned, is prejudiced against the party (or his or her attorney) or the interest of the party (or his or
her attorney), so that declarant cannot, or believes that he or she cannot, have a fair and impar6al
trial or hearing before the judicial officer.



                                                           DECLARATION
I declare under penalty of perjury, under the laws of the State of California, that the
infonnation entered on this form is true and correct.

Filed orl behalf Of:Please Gimme My Publishing_ Inc. 0 Plaintiff/Petitioner                                 ❑ Cross Complainant
                                  Name of Party                        ❑ Defendant/Respondent               ❑ Cross Defendant
                                                                       ❑ Other:

Dated: February 14, 2019
                                                                       Signature of Declarant
                                                                      Aaron Perahia
                                                                       Printed Name




                                                                                                                             Code Civ. Proc., § 170.6
LACIV 015 (Rev. 12-14)
LASC Approved 04-D4
                                   PEREMPTORY CHALLENGE TO JUDICIAL OFFICER
ForOptlonalUse                              (Code Civ. Proc., § 170.6)
        Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 43 of 50 Page ID #:61
       ~.
,•-'



             1                                         PROOF OF SERVICE
             2 11 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

             3        At the tiine of service, I was over 18 years of age and not a party to this action. I am
               employed in the County of Los Angeles, State of California. My business address is 865 South
             4 Figueroa Street, l Oth Floor, Los Angeles, CA 90017-2543.

             5         February 15, 2019, I served true copies of the following document(s) described as
               PEREMPTORY CHALLENGE TO JUDICIAL OFFICER on the interested parties in this
             6 action as follows:

             7          EMI April Music, Inc.                           EMI Blackwood Music, Inc.
                        c/o Corporation Service Company d/b/a           c/o Corporation Service Company d/b/a
                        CSC — Lawyers Incorporating Service             CSC — Lawyers Incorporating Service
                        2710 Gateway Oaks Drive, Suite 150N             2710 Gateway Oaks Drive, Suite 150N
             9          Sacramento, CA 95833                            Sacramento, CA 95833

            10
                       BY FEDEX: I enclosed said document(s) in an envelope or package provided by FedEx
            11 and addressed to the persons at the addresses listed in the Service List. I placed the envelope or
               package for collection and overnight delivery at an office or a regularly utilized drop box of FedEx
            12 or delivered such document(s) to a courier or driver authorized by FedEx to receive documents.

            13          I declare under penalty of perjury under the laws of the State of California that the
                 foregoing is true and correct.
            14
                        Executed on February 15, 2019, at Los Angeles, California.
            15

            16

            17
                                                                    0"
                                                                     - 4~
                                                                   Ca y
                                                                       e       ai
            18

            19

            20

            21

            22

            23
            24
            25
            26
            27
            28


                                           PEREMPTORY CHALLENGE TO J[JDICIAL OFFICER
          Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 44 of 50 Page ID #:62

                                                                                                                                               CM-015
   ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Barnumber, and addn:ss):                                        FOR COURT USE ONLV
    QUINN EMANUEL URQUHART & SULLIVAN, LLP
    Aaron Perahia (SBN 304554)
    865 S. Figueroa St., lOth Fl.
    Los Angeles, CA 90017
            TELEPHONE No.: (213) 443-3000        FAx NO. (oPt;onat): (213) 443-3100
    E-MAILADDRESS (oPtlonat): aaronperahia@quinnemanuel.com
       ATTORNEY FOR (Name): Plaintiffs (Please Gimme My Publishing, Inc. et al.)
   SUPERIOR COURT OF CALIFORNIA, COUNTY OF Los Angeles
             STREET ADDRESS: 1 1 1 N.      Hill St.
             MAILING ADDRESS:      1 1 1 N. Hlll St,
            CITY AND ZIP CODE:     LOs Angeles 90012
                 BRANCH NAME:      Stanley   Mosk
                                                                                                     CASE NUMBER:
       PLAINTIFF/PETITIONER: Please Gimme My Publlshirig,                     Inc. et al.
                                                                                                                   19STCV02732
 DEFENDANT/RESPONDENT: EMI April MUsic, Iric . et al.                                                JUDICIAL OFFICER:
                                                                                                     Hon. Michael L. Stern
                                                                                                     DEPT.:
                                      NOTICE OF RELATED CASE                                         62


Identify, in chronological order according to date of filing, all cases re/ated to the case referenced above.

1. a. Titie: Please Gimme My Publishing, Inc. et al. v. EMI April Music, Inc. et al.
      b. Case number: 19STCV02598
      c. Court: 0 ✓same as above
                     ~ other state or federal court (name an'd address):
      d. Department: 62
     e. Case type: 0 limited civil✓ 0 unlimited civil 0 probate 0 family law = other (specify):
      f. Filing date: January 25, 2019
     g. Has this case been designated or determined as "complex?"                           Yes ✓0   No
     h. Relationship of this case to the case referenced above (check all that apply):
          ✓
          0 involves the same parties and is based on the same or similar claims.
          0 arises from the same or substantially identical transactions, incidents, or events requiring the determination of
            the same or substantially identical questions of law or fact.
          0 involves claims against, title to, possession of, or damages to the same property.
          0 is likely for other reasons to require substantial duplication of judicial resources if heard by different judges.
                    0 Additional explanation is attached in attachment 1 h
      i. Status of case:
         ~ pending
         ~ dismissed 0 with = without prejudice
         ~ disposed of by judgment

2. a. Title:
     b. Case number:
     c. Court: 0 same as above
                    0 other state or federal court (name and address):
     d. Department:

                                                                                                                                               Page 1 of 3
Fonn Approved forOptional Use                                                                                                Cal. Rules of Court, rule 3.300
  Judicial Council of California                          NOTICE OF RELATED CASE                                                      www.courilnto.ca.gov
  CM-015 [Rev. July 1, 2007]
          Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 45 of 50 Page ID #:63

                                                                                                                                    CM-015
                                                                                                CASE NUMBER:
 _ PLAINTIFF/PETITIONER: Please Ginlnle My Publishirig, Inc. et al.
  DEFENDANT/RESPONDENT: EMI April MUSIc, Inc. et al.                                                           19STCV02732

2. (continued)

         e. Case type: = limited civil = unlimited civil = probate 0 family law 0 other (specify):
         f. Filing date:
         g. Has this case been designated or determined as "complex?"                 Yes = No
         h. Relationship of this case to the case referenced above (check all that apply):
             ~ involves the same parties and is based on the same or similar claims.
              0 arises from the same or substantially identical transactions, incidents, or events requiring the determination of
                the same or substantially identical questions of law or fact.
              0 involves claims against, title to, possession of, or damages to the same property.
              0 is likely for other reasons to require substantial duplication ofjudicial resources if heard by different judges.
                       0 Additional explanation is attached in attachment 2h
          i. Status of case:
             0 pending
             0 dismissed 0 with 0 without prejudice
             0 disposed of by judgment

3, a. Title:
      b. Case number:
      c. Court: 0 same as above
                     0 other state or federal court (name and address):
      d. Department:
      e. Case type: 0 limited civil 0 unlimited civil = probate [] family law 0 other (specify):
      f. Filing date:
      g. Has this case been designated or determined as "complex?"                  Yes 0 No
      h. Relationship of this case to the case referenced above (check all that app/y):
          0 involves the same parties and is based on the same or similar claims.
          0 arises from the same or substantially identical transactions, incidents, or events requiring the determination of
            the same or substantially identical questions of law or fact.
          ~ involves claims against, title to, possession of, or damages to the same property.
          ~ is likely for other reasons to require substantial duplication of judicial resources if heard by different judges.
                    = Additional explanation is attached in attachment 3h
       i. Status of case:
          0 pending
          0 dismissed = with 0 without prejudice
          0 disposed of by judgment

4. 0 Additional related cases are described in Attachment 4. Number of pages attached:



Date: February 12, 2019

Aaron Perahia
               (TYPE OR PRINT NAME OF PARTY OR ATTORNEY)                                (SIGNATURE OF PARTY OR ATTORNEY)


CM-015 [Rev. July 1, 2007]                                                                                                          Page 2 of 3
                                                           NOTICE OF RELATED CASE
          Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 46 of 50 Page ID #:64

                                                                                                                                  CM-015
                                                                                                   CASE NUMeER:
 _ PLAINTiFF/PETiTiONER:              Please Gimme My Publishing, Inc. et al.
     DEFENDANT/RESPONDENT:            EMI April MUsic, Inc. et al.                                                19STCV02732

                                              PROOF OF SERVICE BY FIRST-CLASS MAIL
                                                            NOTICE OF RELATED CASE
 (NOTE: You cannotserve the Notice of Related Case if you are a party in the action. The person who served the notice must
 comp/ete this proof of service. The notice must be served on all known parties in each related actfon or proceeding.)

1. 1 am at least 18 years old and not a party to this action. I am a resident of or employed in the county where the mailing took
   place, and my residence or business address is (specify):




2.    1 served a copy of the Notice of Related Case by enclosing it in a sealed envelope with first-class postage fully
      prepaid and (check one):
      a.0 deposited the sealed envelope with the United States Postal Service.
      b.0 placed the sealed envelope for collection and processing for mailing, following this business's usual practices,
                   with which I am readily familiar. On the same day correspondence is placed for collection and mailing, it is
                   deposited in the ordinary course of business with the United States Postal Service.
3. The Notice of Re/ated Case was mailed:
      a. on (date):
      b. from (city and state):


4. The envelope was addressed and mailed as follows:

      a. Name of person served:                                      c. Name of person served:

          Street address:                                              Street address:
          City:                                                        City:
          State and zip code:                                          State and zip code:


       b. Name of person senred:                                     d. Name of person served:

           Street address:                                              Street address:
           City:                                                        City:
          State and zip code:                                           State and zip code:

0 Names and addresses of additional persons served are attached. (You may use form POS-030(P).)
I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.


Date:



                                                                        II
                        (TYPE OR PRINT NAME OF DECLARANT)                                     (SIGNATURE OF DECLARANT)




CM-015 [Rev. July 1, 20071                                                                                                        Page 3 of 3
                                                            NOTICE OF RELATED CASE
      Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 47 of 50 Page ID #:65
._~




                                                   PROOF OF SERVICE

         H11 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
         3        At the time of service, I was over 18 years of age and not a party to this action. I am
           employed in the County of Los Angeles, State of California. My business address is 865 South
         4 Figueroa Street, l Oth Floor, Los Angeles, CA 90017-2543.

                  On February 12, 2019, I served true copies of the following document(s) described as
             NOTICE OF RELATEI) CASE on the interested parties in this action as follows:
                       EMI April Music, Inc.                        EMI Blackwood Music, Inc.
                       c/o Corporation Service Company d/b/a        c/o Corporation Service Company d/b/a
                       CSC — Lawyers Incorporating Service          CSC — Lawyers Incorporating Service
                       2710 Gateway Oaks Drive, Suite 150N          2710 Gateway Oaks Drive, Suite 150N
                       Sacramento, CA 95833                         Sacrainento, CA 95833
         9

        10         BY 1VIAIL: I enclosed the document(s) in a sealed envelope or package addressed to the
           persons at the addresses listed in the Service List and placed the envelope for collection and
        11 mailing, following our ordinary business practices. I am readily familiar with the practice of
           Quinn Emanuel Urquhart & Sullivan, LLP for collecting and processing correspondence for
        12 mailing. On the same day that correspondence is placed for collection and mailing, it is deposited
           in the ordinary course of business with the United States Postal Service, in a sealed envelope with
        13 postage fully prepaid. I am a resident or employed in the county where the mailing occurred. The
           envelope was placed in the mail at Los Angeles, California.
        14
                   I declare under penalty of perjury under the laws of the State of California that the
        15 foregoing is true and correct.

        16             Executed on February 12, 2019, at Los Angeles, California.
       17

       18
                                                               Can T ai
       19
       20

       21

       22

       23
       24
       25
       26
       27
       28


             08844-00001/10689027.1
                  Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 48 of 50 Page ID #:66
                                                                                                                               FIRST-CLASS MAIL
                                                                                                      Hasier
                                                                                                      02/12/2019
quinn emanuel Briai lativers i los angelos
865 South Figueroa Street, l Oth Floor, Los Angeles, California 90017
                                                                                                               ~ .'~~ ~ •~_.     ZiF 90017
                                                                                                                               011E11672605


                                                                        EMI April Milsic, Inc.
                                                                        c/o Corporation Service Company d/b/a CSC — Lawyers
                                                                        Incorporating Service
                                                                        271-0-Gatewa.y 0alcs Drive, Suite, 1-5ON _
                                                                        Sacramento, CA 95833




08844-00001
Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 49 of 50 Page ID #:67

   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                           Civil Division
                    Central District, Stanley Mosk Courthouse, Department 62

19STCV02732                                                                      February 21, 2019
PLEASE GIMME MY PUBLISHING, INC., A NEW YORK                                              1:37 PM
CORPORATION , et al. vs EMI APRIL MUSIC, INC., A
CONNECTICUT CORPORATION , et al.


Judge: Honorable Michael L. Stern                  CSR: None
Judicial Assistant: M. Alaniz                      ERM: None
Courtroom Assistant: S. Alexander                  Deputy Sheriff: None

APPEARANCES:
For Plaintiff(s): No Appearances
For Defendant(s): No Appearances




NATURE OF PROCEEDINGS: Court Order

The matter is not called for hearing.

The Court has received a peremptory challenge filed by plaintiff on February 14, 2019 pursuant
to Code of Civil Procedure section 170.6. This action was filed by plaintiff on January 25, 2019.
Under Code of Civil Procedure section 170.6 (a) (2), a peremptory challenge must ne exercised
within 15 days after a case is assigned to an all purpose judge.

The instant challenge therefore is tardy and is denied as it was filed more than 15 days after the
action was filed.

Clerk is to give notice

Certificate of Mailing is attached.




                                           Minute Order                                 Page 1 of 1
   Case 2:19-cv-01527-MRW Document 1-1 Filed 03/01/19 Page 50 of 50 Page ID #:68
                                                                                 Reserved for Clerk’s File Stamp
            SUPERIOR COURT OF CALIFORNIA
               COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:
Stanley Mosk Courthouse
111 North Hill Street, Los Angeles, CA 90012
PLAINTIFF/PETITIONER:
Please Gimme My Publishing, Inc., a New York corporation et al
DEFENDANT/RESPONDENT:
EMI April Music, Inc., a Connecticut corporation et al
                                                                            CASE NUMBER:
                        CERTIFICATE OF MAILING                              19STCV02732

I, the below-named Executive Officer/Clerk of the above-entitled court, do hereby certify that I am not a
party to the cause herein, and that on this date I served the Minute Order upon each party or counsel
named below by placing the document for collection and mailing so as to cause it to be deposited in the
United States mail at the courthouse in Los Angeles, California, one copy of the original filed/entered
herein in a separate sealed envelope to each address as shown below with the postage thereon fully
prepaid, in accordance with standard court practices.




    Aaron H. Perahia                                           Robert M. Schwartz
    Quinn Emanuel Urquhart & Sullivan                          Quinn Emanuel Urquhart & Sullivan, LLP
    865 S Figueroa St Fl 10                                    865 South Figueroa Street, 10th Floor
    Los Angeles, CA 90017                                      Los Angeles, CA 90017




                                                     Sherri R. Carter, Executive Officer / Clerk of Court
Dated: 02/22/2019                                    By:   M. Alaniz
                                                           Deputy Clerk




                                        CERTIFICATE OF MAILING
